 

Exhibit 10.1

 

GLOBAL PARTNERS LP
GLP FINANCE CORP.

 



 

 

$350,000,000

 

6.875% Senior Notes due 2029

 

Purchase Agreement

 

September 23, 2020

 

BofA Securities, Inc.
As Representative of the Initial Purchasers
listed in Schedule 1 hereto

 


c/o BofA Securities, Inc.

One Bryant Park
New York, New York 10036

 

Ladies and Gentlemen:

 

Global Partners LP, a Delaware limited partnership (the “Partnership”), and GLP
Finance Corp., a Delaware corporation (“GLP Finance,” and together with the
Partnership, the “Issuers”), propose to issue and sell to the several initial
purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for whom you
are acting as representative (the “Representative”), $350,000,000 principal
amount of their 6.875% Senior Notes due 2029 (the “Securities”).  The Securities
will be issued pursuant to an Indenture to be dated as of October 7, 2020 (the
“Indenture”) among the Issuers, the Guarantors (as defined below) and Regions
Bank, as trustee (the “Trustee”), and will be guaranteed on an unsecured senior
basis by each of the Guarantors (the “Guarantees”).  The Securities will be
issued only in book-entry form in the name of Cede & Co., as nominee of The
Depository Trust Company (the “Depositary”) pursuant to a letter of
representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), among the Issuers, the Trustee and the
Depositary.

 

This purchase agreement (this “Agreement”) confirms the agreement by and among
Global GP LLC, a Delaware limited liability company (the “General Partner”), the
Issuers, Cascade Kelly Holdings LLC, an Oregon limited liability company
(“Cascade Kelly”), Global Operating LLC, a Delaware limited liability company
(“Global Operating”), Global Companies LLC, a Delaware limited liability company
(“Global Companies”), Global Montello Group Corp., a Delaware corporation
(“Global Montello”), Chelsea Sandwich LLC, a Delaware limited liability company
(“Chelsea Sandwich”), Glen Hes Corp., a Delaware corporation (“Glen Hes”),
Alliance Energy LLC, a Massachusetts limited liability company (“Alliance”),
Bursaw Oil LLC, a Massachusetts limited liability company (“Bursaw Oil”), Global
Energy Marketing LLC, a Delaware limited liability company (“Global Marketing”),
Global Partners Energy Canada ULC, an Alberta, Canada unlimited liability
corporation (“GPEC”), Warren Equities, Inc., a Delaware corporation (“Warren”),
Warex Terminals Corporation, a New York corporation (“Warex”), Drake Petroleum
Company, Inc., a Massachusetts corporation (“Drake”), Puritan Oil Company, Inc.,
a New Jersey corporation (“Puritan”), Maryland Oil Company, Inc., a Delaware
corporation (“Maryland Oil” and, together with Cascade Kelly, Global Operating,
Global Companies, Global Montello, Chelsea Sandwich, Glen Hes, Alliance, Bursaw
Oil, Global Marketing, GPEC, Warren, Warex, Drake and Puritan, the “Guarantors”)
and the Initial Purchasers concerning the purchase of the Securities by the
Initial Purchasers.  The Partnership, the General Partner, GLP Finance and the
Guarantors are herein referred to as the “Partnership Parties.”

 



 

 

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Partnership Parties have prepared a
preliminary offering memorandum dated September 23, 2020 (the “Preliminary
Offering Memorandum”) and have prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated September 23, 2020 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities.  Promptly after this Agreement is executed and delivered, the
Partnership Parties will prepare and deliver to each Initial Purchaser a final
offering memorandum dated the date hereof (the “Offering Memorandum”) setting
forth information concerning the Partnership Parties, the Securities and the
Guarantees.  Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Partnership Parties to the
Initial Purchasers pursuant to the terms of this Agreement.  Each of the
Partnership Parties hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the other Time of Sale Information (as defined
below) and the Offering Memorandum in connection with the offering and resale of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement.  Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Preliminary Offering Memorandum.  References
herein to the Preliminary Offering Memorandum, the Time of Sale Information and
the Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein prior to the Time of Sale (as defined below)
and any reference to “amend,” “amendment” or “supplement” with respect to the
Preliminary Offering Memorandum or the Offering Memorandum shall be deemed to
refer to and include any documents filed after such time and incorporated by
reference therein.

 

At 4:00 p.m. New York City time, which is at or prior to the time when sales of
the Securities were first made (the “Time of Sale”), the Partnership Parties
prepared the following information (collectively, the “Time of Sale
Information”): the Preliminary Offering Memorandum and the Pricing Supplement,
substantially in the form of Annex A hereto.

 

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date, among the Issuers, the Guarantors and
the Initial Purchasers, substantially in the form attached hereto as Exhibit A
(the “Registration Rights Agreement”), pursuant to which the Issuers and the
Guarantors will be required to file with the Securities and Exchange Commission
(the “Commission”) one or more registration statements providing for the
registration under the Securities Act of the Securities or securities that are
identical to the Securities (the “Exchange Securities”) to be offered in
exchange for the Securities (the “Exchange Offer”) and the related Guarantees.

 



2

 

 

Each of the Partnership Parties hereby jointly and severally confirms its
agreement with the several Initial Purchasers concerning the purchase and resale
of the Securities, as follows:

 

1.              Purchase and Resale of the Securities.

 

(a)               The Issuers agree to issue and sell the Securities to the
several Initial Purchasers as provided in this Agreement, and each Initial
Purchaser, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, agrees, severally
and not jointly, to purchase from the Issuers on the Closing Date the respective
principal amount of Securities set forth opposite such Initial Purchaser’s name
in Schedule 1 hereto at a purchase price equal to 98.5% of the principal amount
of Securities purchased by each Initial Purchaser in the proportions that the
principal amount of Securities set forth opposite their respective names in
Schedule 1 hereto bear to the aggregate principal amount of Securities set forth
opposite the names of all such Initial Purchasers.  The Issuers will not be
obligated to deliver any of the Securities except upon payment for all the
Securities to be purchased as provided herein.

 

(b)           The Issuers understand that the Initial Purchasers intend to offer
the Securities for resale on the terms set forth in the Time of Sale
Information.  Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)                 it is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act (a “QIB”) and an accredited investor within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
Securities Act (“Regulation D”);

 

(ii)              it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

 

(iii)            it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer or sell, the Securities as part of their
initial offering except:

 

(A)             to persons whom it reasonably believes to be QIBs in
transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

 

(B)              in accordance with the restrictions set forth in Annex B
hereto.

 

(c)            Each Initial Purchaser acknowledges and agrees that the Issuers
and, for purposes of the “no registration” opinions to be delivered to the
Initial Purchasers pursuant to Section 6, counsel for the Issuers and counsel
for the Initial Purchasers may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in Section 1(b) (including Annex B hereto), and
each Initial Purchaser hereby consents to such reliance.

 



3

 

 

(d)               The Issuers acknowledge and agree that the Initial Purchasers
may offer and sell Securities to or through any affiliate of an Initial
Purchaser and that any such affiliate may offer and sell Securities purchased by
it to or through any Initial Purchaser.

 

(e)               The Partnership Parties acknowledge and agree that (i) each
Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to the Partnership Parties with respect to the offering
of Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or
agent of, the Partnership Parties or any other person and (ii) the several
Initial Purchasers and their respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Partnership Parties, and the several Initial Purchasers have no obligation to
disclose any of such interests by virtue of any fiduciary or advisory
relationship.  Additionally, neither the Representative nor any other Initial
Purchaser is advising the Partnership Parties or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction. 
The Partnership Parties shall consult with their own advisors concerning such
matters and shall be responsible for making their own independent investigation
and appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Partnership Parties with respect thereto.  Any review by the
Representative or any Initial Purchaser of the Partnership Parties and the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Representative or such Initial
Purchaser, as the case may be, and shall not be on behalf of the Partnership
Parties or any other person and does not constitute a recommendation, investment
advice, or solicitation of any action by the Representative or any Initial
Purchaser.

 

2.                  Payment and Delivery.  (a)  Payment for and delivery of the
Securities will be made, against delivery of the Securities to the Initial
Purchasers through the facilities of The Depository Trust Company (“DTC”), at
the offices of Vinson & Elkins L.L.P., 1114 6th Ave., 32nd Floor, New York, New
York 10036 at 10:00 A.M., New York City time, on October 7, 2020, or at such
other time or place on the same or such other date, not later than the fifth
business day thereafter, as the Representative and the Issuers may agree upon in
writing.  The time and date of such payment and delivery is referred to herein
as the “Closing Date.”  At such closing, the Issuers will deliver to the
Trustee, as custodian for DTC, one or more global notes representing the
Securities (collectively, the “Global Notes”), each registered in the name of
Cede & Co., as nominee of the Depositary, pursuant to the DTC Agreement.  The
Global Notes shall be in such denominations as the Representatives shall
designate.  Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.

 

(b)               Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Issuers to the
Representative against delivery to the nominee of DTC, for the account of the
Initial Purchasers, of the Global Note, with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Issuers.



 



4

 

 

3.                  Representations, Warranties and Agreements of the
Partnership Parties.  The Partnership Parties jointly and severally represent
and warrant to, and agree with, each of the Initial Purchasers as of the date
hereof and as of the Closing Date that:

 

(a)               Preliminary Offering Memorandum, Time of Sale Information and
the Offering Memorandum.  The Preliminary Offering Memorandum, as of its date,
did not, the Time of Sale Information, as of the Time of Sale, did not, and at
the Closing Date, will not, and the Offering Memorandum, in the form first used
by the Initial Purchasers to confirm sales of the Securities and as of the
Closing Date, will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Partnership Parties make no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Partnership
Parties in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, the Time of Sale
Information or the Offering Memorandum, which information is specified in the
last sentence of Section 7(b).  The Partnership Parties have not distributed and
will not distribute, prior to the later of the Closing Date and the completion
of the Initial Purchasers’ distribution of the Securities, any offering material
in connection with the offering and sale of the Securities other than the Time
of Sale Information, the Offering Memorandum and any other Issuer Written
Communication used in accordance with Sections 3(b) and 4(c) hereof.

 

(b)               Additional Written Communications.  The Partnership Parties
(including their agents and representatives, other than the Initial Purchasers
in their capacity as such) have not prepared, made, used, authorized, approved
or referred to and will not prepare, make, use, authorize, approve or refer to
any written communication that constitutes an offer to sell or solicitation of
an offer to buy the Securities (each such communication by the Partnership
Parties or their agents and representatives (other than a communication referred
to in clauses (i), (ii) and (iii) below) an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the Time of Sale Information, and (iv) any electronic road
show or other written communications, in each case used in accordance with
Section 4(c).  Each such Issuer Written Communication, when taken together with
the Time of Sale Information at the Time of Sale, did not, and as of the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Partnership Parties make no representation or warranty with respect to any
statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Partnership Parties in writing by such Initial
Purchaser through the Representative expressly for use in any Issuer Written
Communication, which information is specified in the last sentence of
Section 7(b).

 

(c)               Form of Documents; Incorporated Documents.  The documents
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum (the “Incorporated Documents”), when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations of the Commission
thereunder, and none of such Incorporated Documents contained or will contain,
as the case may be, an untrue statement of a material fact or omitted or will
omit, as the case may be, to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 



5

 

 

(d)               Formation and Qualification of the Partnership. The
Partnership has been duly formed and is validly existing in good standing as a
limited partnership under the Delaware Revised Uniform Limited Partnership Act
(the “Delaware LP Act”) with full partnership power and authority to own or
lease its properties and to conduct its business in all material respects as
described in each of the Time of Sale Information and the Offering Memorandum. 
The Partnership is duly registered or qualified as a foreign limited partnership
for the transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure to so register or qualify would not
(i) individually or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), business, assets, results of operations or
prospects of the Partnership Parties and their subsidiaries, taken as a whole,
or on the performance by the Partnership Parties of their obligations under this
Agreement, the Securities and the Guarantees (a “Material Adverse Effect”), or
(ii) subject the limited partners of the Partnership to any material liability
or disability.

 

(e)               Formation and Qualification of the General Partner, Global
Operating, Global Companies, Global Marketing and Chelsea Sandwich.  Each of the
General Partner, Global Operating, Global Companies, Global Marketing and
Chelsea Sandwich has been duly formed and is validly existing in good standing
as a limited liability company under the Delaware Limited Liability Company Act
(the “Delaware LLC Act”) with full limited liability company power and authority
to own or lease its properties and to conduct its business, and, in the case of
the General Partner, to act as general partner of the Partnership.  Each of the
General Partner, Global Operating, Global Companies, Global Marketing and
Chelsea Sandwich is, and as of the Closing Date will be, duly registered or
qualified as a foreign limited liability company for the transaction of business
under the laws of each jurisdiction in which the character of the business
conducted by it or the nature or location of the properties owned or leased by
it makes such registration or qualification necessary, except where the failure
so to register or qualify would not (i) individually or in the aggregate, have a
Material Adverse Effect or (ii) subject the limited partners of the Partnership
to any material liability or disability.

 

(f)                Formation and Qualification of GLP Finance, Global Montello,
Glen Hes, Warren and Maryland Oil.  Each of GLP Finance, Global Montello, Glen
Hes, Warren and Maryland Oil has been duly incorporated and is validly existing
in good standing as a corporation under the Delaware General Corporation Law
(the “DGCL”) with full corporate power and authority to own or lease its
properties and to conduct its business.  Each of GLP Finance, Global Montello,
Glen Hes, Warren and Maryland Oil is, and as of the Closing Date will be, duly
registered or qualified as a foreign corporation for the transaction of business
under the laws of each jurisdiction in which the character of the business
conducted by it or the nature or location of the properties owned or leased by
it makes such registration or qualification necessary, except where the failure
so to register or qualify would not (i) have a Material Adverse Effect or
(ii) subject the limited partners of the Partnership to any material liability
or disability.

 

(g)               Formation and Qualification of Alliance and Bursaw Oil.  Each
of Alliance and Bursaw Oil has been duly formed and is validly existing in good
standing as a limited liability company under the Massachusetts Limited
Liability Company Act with full limited liability company power and authority to
own or lease its properties and conduct its business.  Each of Alliance and
Bursaw Oil is, and as of the Closing Date will be, duly registered or qualified
as a foreign limited liability company for the transaction of business under the
laws of each jurisdiction in which the character of the business conducted by it
or the nature or location of the properties owned or leased by it makes such
registration or qualification necessary, except where the failure so to register
or qualify would not (i) individually or in the aggregate, have a Material
Adverse Effect or (ii) subject the limited partners of the Partnership to any
material liability or disability.

 



6

 

 

(h)               Formation and Qualification of Drake.  Drake has been duly
organized and is validly existing as a corporation under the Massachusetts
Business Corporations Act with full corporate power and authority to own or
lease its properties and conduct its business.  Drake is, and as of the Closing
Date will be, duly registered or qualified as a foreign corporation for the
transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure so to register or qualify would not
(i) individually or in the aggregate, have a Material Adverse Effect or
(ii) subject the limited partners of the Partnership to any material liability
or disability.

 

(i)                 Formation and Qualification of Cascade Kelly.  Cascade Kelly
has been duly formed and is validly existing as a limited liability company
under the Oregon Limited Liability Company Act with full limited liability
company power and authority to own or lease its properties and conduct its
business.  Cascade Kelly is, and as of the Closing Date will be, duly registered
or qualified as a foreign limited liability company for the transaction of
business under the laws of each jurisdiction in which the character of the
business conducted by it or the nature or location of the properties owned or
leased by it makes such registration or qualification necessary, except where
the failure so to register or qualify would not (i) individually or in the
aggregate, have a Material Adverse Effect or (ii) subject the limited partners
of the Partnership to any material liability or disability.

 

(j)                 Formation and Qualification of GPEC.  GPEC has been duly
formed and is validly existing as an unlimited liability corporation under the
Alberta Business Corporations Act with full unlimited liability corporation
power and authority to own or lease its properties and conduct its business. 
GPEC is, and as of the Closing Date will be, duly registered or qualified as a
foreign corporation for the transaction of business under the laws of each
jurisdiction in which the character of the business conducted by it or the
nature or location of the properties owned or leased by it makes such
registration or qualification necessary, except where the failure so to register
or qualify would not (i) individually or in the aggregate, have a Material
Adverse Effect or (ii) subject the limited partners of the Partnership to any
material liability or disability.

 

(k)               Formation and Qualification of Warex.  Warex has been duly
formed and is validly existing as a corporation under the New York Business
Corporation Law with full corporate power and authority to own or lease its
properties and conduct its business.  Warex is, and as of the Closing Date will
be, duly registered or qualified as a foreign corporation for the transaction of
business under the laws of each jurisdiction in which the character of the
business conducted by it or the nature or location of the properties owned or
leased by it makes such registration or qualification necessary, except where
the failure so to register or qualify would not (i) individually or in the
aggregate, have a Material Adverse Effect or (ii) subject the limited partners
of the Partnership to any material liability or disability.

 



7

 

 

(l)                 Formation and Qualification of Puritan.  Puritan has been
duly organized and is validly existing as a corporation under the New Jersey
Business Corporation Act with full corporate power and authority to own or lease
its properties and conduct its business.  Puritan is, and as of the Closing Date
will be, duly registered or qualified as a foreign corporation for the
transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure so to register or qualify would not
(i) individually or in the aggregate, have a Material Adverse Effect or
(ii) subject the limited partners of the Partnership to any material liability
or disability.

 

(m)              Ownership of the General Partner. The parties listed on
Schedule 2 hereto collectively own 100% of the outstanding membership interests
in the General Partner; such membership interests have been duly authorized and
validly issued in accordance with the Fourth Amended and Restated Limited
Liability Company Agreement of the General Partner (the “General Partner LLC
Agreement”) and are fully paid (to the extent required under the General Partner
LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and each member
of the General Partner owns its membership interest in the General Partner free
and clear of all liens, encumbrances, security interests, charges or claims
(“Liens”), except restrictions on transferability contained in the General
Partner LLC Agreement and the organizational documents of each such member, as
applicable.

 

(n)               Ownership of the General Partner Interest in the Partnership. 
The General Partner is the sole general partner of the Partnership with, as of
the date hereof, a 0.67% general partner interest in the Partnership; such
general partner interest has been duly authorized and validly issued in
accordance with the Fourth Amended and Restated Agreement of Limited Partnership
of the Partnership (the “Partnership Agreement”); and the General Partner owns
such general partner interest free and clear of all Liens, except restrictions
on transferability contained in the Partnership Agreement, other than Liens
created pursuant to the Third Amended and Restated Credit Agreement, dated April
25, 2017, by and among the Partnership, Global Operating, Global Companies,
Global Montello, Chelsea Sandwich, Global Marketing, Glen Hes, Alliance, GLP
Finance, Global CNG LLC, Cascade Kelly and Warren, Bank of America, N.A., as
administrative agent, and the other financial institutions party thereto, as
amended by the First Amendment thereto, dated September 10, 2018, the Second
Amendment thereto, dated September 10, 2018, the Third Amendment thereto, dated
April 19, 2019 and the Fourth Amendment thereto, dated May 7, 2020 (the “Credit
Agreement”), the Indenture governing the 7.00% Senior Notes due 2023 of the
Partnership and GLP Finance, as amended or supplemented (the “2023 Notes
Indenture”) and the Indenture governing the 7.00% Senior Notes due 2027 of the
Partnership and GLP Finance, as amended or supplemented (together with the 2023
Notes Indenture, the “Existing Indentures”).

 

(o)               Capitalization of the Partnership.  As of the date hereof, the
issued and outstanding limited partner interests of the Partnership consist of
33,995,563 common units representing limited partner interests (“Common Units”),
2,760,000 Series A Fixed-to-Floating Rate Cumulative Redeemable Perpetual
Preferred Units representing limited partner interests (“Series A Preferred
Units”) and the Incentive Distribution Rights (as such term is defined in the
Partnership Agreement).  All such Common Units, Series A Preferred Units and
Incentive Distribution Rights and the limited partner interests represented
thereby have been duly authorized and validly issued in accordance with the
Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

 



8

 

 

(p)               Ownership of Global Operating.  The Partnership owns a 100%
membership interest in Global Operating; such membership interest has been duly
authorized and validly issued in accordance with the limited liability company
agreement of Global Operating (the “Global Operating LLC Agreement”) and is
fully paid (to the extent required under the Global Operating LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and the Partnership owns such
membership interest free and clear of all Liens, other than those created
pursuant to the Credit Agreement and the Existing Indentures.

 

(q)               Ownership of Global Companies, Chelsea Sandwich, Global
Marketing, Glen Hes, Alliance, Cascade Kelly, Bursaw Oil, GPEC, Warren, Warex,
Drake, Puritan and Maryland Oil.  Global Operating owns a 100% membership
interest in each of Global Companies, Chelsea Sandwich, Global Marketing,
Alliance and Cascade Kelly, and 100% of the capital stock of each of Global
Montello and GPEC; Global Companies owns 100% of the capital stock of Glen Hes;
Alliance owns a 100% membership interest in Bursaw Oil; Global Montello owns
100% of the capital stock of Warren; and Warren owns 100% of the capital stock
of each of Puritan, Warex, Drake and Maryland Oil; in each case free and clear
of all Liens, other than those created pursuant to the Credit Agreement and the
Existing Indentures.  In the case of the Guarantors that are limited liability
companies, such membership interests have been duly authorized and validly
issued in accordance with their respective limited liability company agreement
(collectively, the “Operating Subsidiary LLC Agreements”) and are fully paid (to
the extent required under the applicable Operating Subsidiary LLC Agreement) and
nonassessable (except as such nonassessability may be affected by the statute of
the jurisdiction of formation applicable to such entity).  In the case of the
Guarantors that are corporations, such capital stock has been duly authorized
and validly issued in accordance with the statute of the jurisdiction of
incorporation applicable to such corporations and the charters and bylaws of
such corporations and is fully paid and nonassessable.

 

(r)                Ownership of GLP Finance.  The Partnership owns 100% of the
capital stock of GLP Finance free and clear of all Liens, other than those
created pursuant to the Credit Agreement and the Existing Indentures.  Such
capital stock has been duly authorized and validly issued in accordance with the
charter and bylaws of GLP Finance and is fully paid and nonassessable.

 

(s)               No Other Subsidiaries.  Other than the ownership interests in
Global Operating, GLP Finance, Global Companies, Global Montello, Chelsea
Sandwich, Global Marketing, Glen Hes, Alliance, Cascade Kelly, Bursaw Oil, GPEC,
Warren, Warex, Drake, Puritan, Maryland Oil and Basin Transload LLC, the
Partnership does not own, directly or indirectly, and at the Closing Date will
not own, directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity.  Other than its ownership of its partnership interests in the
Partnership, the General Partner does not own, and as of the Closing Date will
not own, directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity.  GLP Finance was formed for the sole purpose of being a
co-issuer of the Partnership’s debt and has no operating assets.

 



9

 

 

(t)            Authority and Due Authorization.  Each of the Partnership Parties
has all requisite partnership, corporate or limited liability company power and
authority, as the case may be, to execute and deliver this Agreement, the
Securities, the Indenture (including each Guarantee set forth therein), the
Exchange Securities (including the related Guarantees) and the Registration
Rights Agreement (collectively, the “Transaction Documents”) to which it is a
party and to perform its respective obligations hereunder and thereunder; the
Partnership Parties have taken all action required to be taken for the
authorization, execution and delivery of each of the Transaction Documents by
the Partnership Parties which are party thereto and the consummation of the
transactions contemplated hereby and thereby has been validly taken.

 

(u)           Indenture.  The Indenture has been duly authorized by each of the
Issuers and each of the Guarantors and on the Closing Date will be duly executed
and delivered by the Issuers and the Guarantors and, when duly executed and
delivered in accordance with its terms by each of the other parties thereto,
will constitute a valid and legally binding agreement of each of the Issuers and
each of the Guarantors, enforceable against each of the Issuers and each of the
Guarantors in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding at law or in equity) (collectively, the
“Enforceability Exceptions”); and on the Closing Date, the Indenture will
conform in all material respects to the requirements of the Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), and the rules and regulations
of the Commission applicable to an indenture that is qualified thereunder.

 

(v)           Securities and the Guarantees.  The Securities have been duly
authorized by each of the Issuers and, when duly executed, authenticated, issued
and delivered as provided in the Indenture and paid for as provided herein, will
be duly and validly issued and outstanding and will constitute valid and legally
binding obligations of each of the Issuers enforceable against each of the
Issuers in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture; and the
Guarantees have been duly authorized by each of the Guarantors and, when the
Securities have been duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be valid and
legally binding obligations of each of the Guarantors, enforceable against each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

(w)           Exchange Securities.  On the Closing Date, the Exchange Securities
(including the related Guarantees) will have been duly authorized by each of the
Issuers and each of the Guarantors, as applicable, and, when duly executed,
authenticated, issued and delivered in accordance with the Indenture and as
contemplated by the Registration Rights Agreement, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of each of the Issuers, as issuer, and each of the Guarantors, as guarantor,
enforceable against each of the Issuers and each of the Guarantors in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture.

 



10

 

 

(x)            Purchase Agreement, Registration Rights Agreement and DTC
Agreement.  This Agreement has been duly authorized, executed and delivered by
each of the Partnership Parties; and the Registration Rights Agreement has been
duly authorized by each of the Issuers and each of the Guarantors and on the
Closing Date will be duly executed and delivered by each of the Issuers and each
of the Guarantors and, when duly executed and delivered in accordance with its
terms by each of the parties thereto, will constitute a valid and legally
binding agreement of each of the Issuers and each of the Guarantors enforceable
against each of the Issuers and each of the Guarantors in accordance with its
terms, subject to the Enforceability Exceptions, and except that enforceability
may be limited by public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.  The DTC
Agreement has been duly authorized and, on the Closing Date, will have been duly
executed and delivered by, and will constitute a valid and binding agreement of,
the Issuers, enforceable against each of the Issuers in accordance with its
terms, subject to the Enforceability Exceptions, and except that enforceability
may be limited by public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.

 

(y)           Descriptions of Certain Documents.  Each of the Securities, the
Exchange Securities, the Guarantees, the Indenture, the Registration Rights
Agreement and the Existing Indentures conforms in all material respects to the
description thereof contained in each of the Time of Sale Information and the
Offering Memorandum.

 

(z)            Enforceability of Agreements.

 

(i)               The Partnership Agreement has been duly authorized, executed
and delivered by the General Partner and is a valid and legally binding
agreement of the General Partner, enforceable against the General Partner in
accordance with its terms;

 

(ii)              The General Partner LLC Agreement has been duly authorized,
executed and delivered by its members and is a valid and legally binding
agreement of such members, enforceable against such members in accordance with
its terms;

 

(iii)             The Global Operating LLC Agreement has been duly authorized,
executed and delivered by the Partnership and is a valid and legally binding
agreement of the Partnership, enforceable against the Partnership in accordance
with its terms;

 

(iv)             The limited liability company agreement of Bursaw Oil (the
“Bursaw Oil LLC Agreement”) has been duly authorized, executed and delivered by
Alliance, and is a valid and legally binding agreement of Alliance, enforceable
against Alliance in accordance with its terms; and

 

(v)             Each Operating Subsidiary LLC Agreement, other than the Bursaw
Oil LLC Agreement, has been duly authorized, executed and delivered by Global
Operating, and is a valid and legally binding agreement of Global Operating,
enforceable against Global Operating in accordance with its terms;

 



11

 

 

provided that, with respect to each agreement described in this Section 3(z),
the enforceability thereof may be limited by the Enforceability Exceptions and
by public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.

 

The Partnership Agreement, the General Partner LLC Agreement, the Global
Operating LLC Agreement, the Bursaw Oil LLC Agreement and the Operating
Subsidiary LLC Agreements are herein collectively referred to as the
“Organizational Agreements.”  The Organizational Agreements, together with the
certificates of limited partnership or formation or certificates of
incorporation, bylaws and other organizational documents of the Partnership
Parties are herein referred to as the “Organizational Documents.”

 

(aa)          No Conflicts.  None of the issuance and sale of the Securities,
the Guarantees and the Exchange Securities (including the related Guarantees),
the application of the net proceeds as described under the caption “Use of
Proceeds” in the Time of Sale Information and the Offering Memorandum, the
execution, delivery and performance by the Partnership Parties of each
Transaction Document to which each is a party or the consummation by the
Partnership Parties of the transactions contemplated by the Transaction
Documents (i) conflicts or will conflict with or constitutes or will constitute
a violation of the Organizational Documents, (ii) constitutes or will constitute
a breach or violation of, or a default (or an event which, with notice or lapse
of time or both, would constitute such a default) under, or result in the
creation or imposition of any Lien upon any property or asset of any of the
Partnership Parties pursuant to, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which any of the
Partnership Parties is a party or by which any of them or any of their
respective properties or assets may be bound, including the Existing Indentures,
or subject, or (iii) violates or will violate any statute, law or regulation or
any order, rule, judgment, decree or injunction of any court or governmental
agency or body directed to any of the Partnership Parties or any of their
properties in a proceeding to which any of them or their property is a party,
except, in the case of clauses (ii) and (iii) above, for any such conflict,
breach, violation, default, or Lien that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(bb)         No Consents.  No permit, consent, approval, authorization, order,
registration, filing or qualification of or with any court, governmental agency
or body having jurisdiction over any of the Partnership Parties or any of their
respective properties or assets is required for the issuance and sale of the
Securities and the Guarantees, the application of the net proceeds as described
under the caption “Use of Proceeds” in the Offering Memorandum, the execution,
delivery and performance by the Partnership Parties of each Transaction Document
to which each is a party, or the consummation by the Partnership Parties of the
transactions contemplated by the Transaction Documents, except for such permits,
consents, approvals, authorizations, orders, registrations, filings or
qualifications required under the Securities Act, the Exchange Act, and state
securities or “Blue Sky” laws and applicable rules and regulations under such
laws.

 

(cc)          No Default.  No Partnership Party (i) is in violation of its
Organizational Documents, (ii) is in default, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement, license or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject or (iii) is in violation of any
statute, law or regulation or any order, rule, judgment, decree or injunction of
any court or governmental agency or body having jurisdiction over it or its
property or assets directed to any of the Partnership Parties or any of their
properties in a proceeding to which any of them or their property is a party or
has failed to obtain any license, permit, certificate, franchise or other
governmental authorization or permit necessary to the ownership of its property
or to the conduct of its business, except in the case of clauses (ii) and (iii),
to the extent any such conflict, breach, violation, failure or default would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



12

 

 

(dd)         No Integration.  None of the Partnership Parties or any of their
affiliates (as defined in Rule 501(b) of Regulation D) has, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(ee)          No Material Adverse Change, Liabilities, Material Contracts or
Distributions.  Since the date of the most recent financial statements of the
Partnership included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum, (i) no Partnership Party has
(A) sustained any loss or interference with its business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, (B) incurred any
material liability or obligation, direct or contingent; or (C) entered into any
material transaction; (ii) the Partnership has not declared or paid any
distribution on its Common Units other than regular quarterly pro rata
distributions to holders of Common Units; and (iii) there has not been any
change in the net current assets or long-term debt of a Partnership Party, in
the case of clauses (i) or (iii), as could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the condition (financial or otherwise), results of
operations, properties, management, business or prospects of the Partnership
Parties and their respective subsidiaries taken as a whole, in each case except
as described in the Time of Sale Information and the Offering Memorandum.

 

(ff)           Independent Public Accountants.  Ernst & Young LLP, who has
certified certain financial statements of the Partnership included in each of
the Time of Sale Information and the Offering Memorandum, is an independent
registered public accounting firm with respect to the Partnership as required by
the Securities Act, the rules and regulations thereunder and the regulations of
the Public Company Accounting Oversight Board.

 

(gg)         Financial Statements.  At June 30, 2020, the Partnership would have
had, on the consolidated, as adjusted basis indicated in each of the Time of
Sale Information and the Offering Memorandum, a capitalization as set forth
therein.  The historical financial statements (including the related notes and
supporting schedules) included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum comply as to form in all
material respects with the requirements of Regulation S-X under the Securities
Act and present fairly in all material respects the financial condition, results
of operations and cash flows of the entities purported to be shown thereby on
the basis stated therein, at the dates and for the periods indicated, and have
been prepared in conformity with accounting principles generally accepted in the
United States applied on a consistent basis throughout the periods involved. 
The selected financial information contained or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum (and any
amendment or supplement thereto) is accurately presented in all material
respects and prepared on a basis consistent with the audited and unaudited
historical consolidated financial statements, as applicable, from which it has
been derived. No other financial statements or schedules are required by the
Exchange Act to be included in the Incorporated Documents.

 



13

 

 

(hh)         XBRL.  The interactive data in eXtensible Business Reporting
Language incorporated by reference in the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto in all
material respects.

 

(ii)            Statistical and Market Data.  Any statistical and market-related
data included in each of the Time of Sale Information and the Offering
Memorandum are based on or derived from sources that the Partnership Parties
believe to be reliable and accurate, and the Partnership has obtained the
written consent to the use of such data from such sources to the extent
required.

 

(jj)            Investment Company.  None of the Partnership Parties is, and
after giving effect to the offering and sale of the Securities and the
Guarantees and the application of the proceeds therefrom as described in each of
the Time of Sale Information and the Offering Memorandum, none of them will be,
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).

 

(kk)          No Legal Proceedings.  Except as described in each of the Time of
Sale Information and the Offering Memorandum, there is (i) no action, suit or
proceeding before or by any court, arbitrator or governmental or regulatory
agency, body or official, domestic or foreign, now pending or, to the knowledge
of the Partnership Parties, threatened, to which any of the Partnership Parties
or any of their respective subsidiaries is or may be a party or to which any of
the business or property of any of the Partnership Parties or any of their
respective subsidiaries is or may be subject, and (ii) no injunction,
restraining order or order of any nature issued by a federal or state court or
foreign court of competent jurisdiction to which any of the Partnership Parties
or any of their respective subsidiaries is or may be subject, that, in the case
of clauses (i) and (ii) above, if determined adversely to any of the Partnership
Parties, could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

(ll)            No Labor Dispute.  Except as described in each of the Time of
Sale Information and the Offering Memorandum, no labor disturbance by the
employees of any of the Partnership Parties exists or, to the knowledge of the
Partnership Parties, is imminent, that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 



14

 

 

(mm)       Compliance with ERISA.  (i) Each “employee benefit plan” (within the
meaning of Section 3(3) of the Employee Retirement Security Act of 1974, as
amended (“ERISA”)) for which the Partnership or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code,
excluding any failures that individually or in the aggregate are not reasonably
expected to result in a Material Adverse Effect; (ii) with respect to each Plan
subject to Title IV of ERISA (a) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur, other
than events not reasonably expected to result, individually or in the aggregate,
in a Material Adverse Effect, (b) no “accumulated funding deficiency” (within
the meaning of Section 302 of ERISA or Section 412 of the Code), whether or not
waived, has occurred or is reasonably expected to occur, (c) the fair market
value of the assets under each Plan subject to Title IV of ERISA does not exceed
the present value of all benefits accrued under such Plan (determined based on
those assumptions used to fund such Plan) by an amount reasonably expected to
result, individually or in the aggregate, in a Material Adverse Effect and
(d) neither the Partnership or any member of its Controlled Group has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA (other
than contributions to the Plan or premiums to the PBGC in the ordinary course
and without default) in respect of a Plan (including a “multiemployer plan”
within the meaning of Section 4001(c)(3) of ERISA); and (iii) each Plan that is
intended to be qualified under Section 401(a) of the Code has received a
determination letter (or may rely on an IRS opinion letter) that it is so
qualified, or has timely submitted, or expects to timely submit, an application
for such a determination and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification.

 

(nn)         Tax Returns.  Each of the Partnership Parties has filed all
material federal, state, local and foreign income and franchise tax returns
required to be filed through the date hereof, subject to permitted extensions,
and have paid all taxes due thereon other than those (i) that are being
contested in good faith or (ii) that, if not paid, would not, individually or in
the aggregate, have a Material Adverse Effect, and the Partnership Parties do
not have any knowledge of any tax deficiencies with respect to any Partnership
Party that could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(oo)         Sarbanes-Oxley Act.  There is and has been no failure on the part
of a Partnership Party or any of its directors or officers, in their capacities
as such, to comply in all material respects with the provisions of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

 

(pp)         Title to Properties.  The Partnership Parties have good and
marketable title to all real property and good title to all personal property
described in each of the Time of Sale Information and the Offering Memorandum as
being owned by the Partnership Parties, free and clear of all Liens (other than
those arising under the Credit Agreement and the Existing Indentures) except
(i) as described in each of the Time of Sale Information and the Offering
Memorandum or (ii) such as do not materially interfere with the use of such
properties, taken as a whole, by the Partnership Parties; provided that, with
respect to any real property and buildings held under lease by the Partnership
Parties, such real property and buildings are held under valid and subsisting
and enforceable leases with such exceptions as do not materially interfere with
the use of such properties, taken as a whole, by the Partnership Parties.

 



15

 

 

(qq)         Permits.  The Partnership Parties have such permits, licenses,
sub-licenses, patents, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in each of the Time of Sale Information and
the Offering Memorandum, except for any of the foregoing that could not, in the
aggregate, reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; each of the Partnership Parties has fulfilled and
performed all of its material obligations with respect to the Permits, and no
event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any other impairment of the
rights of the holder or any such Permits, except for any of the foregoing that
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(rr)           Intellectual Property.  The Partnership Parties own or possess
adequate rights to use all material patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, know-how, software, systems and technology (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses and have no reason to believe that the conduct of
their respective businesses will conflict with, and have not received any notice
of any claim of conflict with, any such rights of others.

 

(ss)         Cybersecurity. (A) To the knowledge of the Partnership Parties,
there has been no material security breach or material attack, unauthorized
access or disclosure, or other compromise of or relating to any of the
Partnership Parties’ or their respective subsidiaries’ information technology,
computer systems, networks, hardware, software, sensitive data and databases
(including the personally identifiable or confidential data of their respective
customers, employees, suppliers, vendors and any third party data maintained,
processed or stored by the Partnership Parties or their respective subsidiaries,
and any such data processed or stored by third parties on behalf of the
Partnership Parties and their respective subsidiaries), that are used in
connection with their respective businesses (collectively, “IT Systems and
Sensitive Data”) and (B) the Partnership Parties have not been notified of, and
have no knowledge of any event or condition that would be reasonably expected to
result in, any material security breach or material attack, unauthorized access
or disclosure, or other compromise to their and their subsidiaries’ respective
IT Systems and Sensitive Data. To the knowledge of the Partnership Parties, the
Partnership Parties and their subsidiaries are presently in compliance in all
material respects with all applicable laws or statutes and all judgments,
orders, rules and regulations of any applicable court or arbitrator or any
applicable governmental or regulatory authority, internal policies and
contractual obligations applicable to the privacy and security of their IT
Systems and Sensitive Data and to the protection of such IT Systems and Data
from unauthorized use, access or modification. The Partnership Parties have
implemented and maintained commercially reasonable controls, policies,
procedures and safeguards to maintain and protect the integrity, continuous
operation, redundancy and security of their IT Systems and Sensitive Data as
required by applicable laws.

 



16

 

 

(tt)           Environmental Compliance.  The Partnership Parties (i) are, and
at all times prior hereto were, in compliance with all laws, regulations,
ordinances, rules, orders, judgments, decrees, permits or other legal
requirements of any governmental authority, including without limitation any
international, national, state, provincial, regional, or local authority,
relating to the protection of human health or safety, the environment, or
natural resources, or to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) applicable to such entity, which compliance
includes, without limitation, obtaining, maintaining and complying with all
permits and authorizations and approvals required by Environmental Laws to
conduct their respective businesses, and (ii) have not received notice of any
actual or alleged violation of Environmental Laws, or of any potential liability
for or other obligation concerning the presence, disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except in
the case of clause (i) or (ii) where such non-compliance, violation, liability,
or other obligation could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or has otherwise already been
resolved.  Except as described in each of the Time of Sale Information and the
Offering Memorandum, (A) there are no proceedings that are pending, or, to the
knowledge of the Partnership Parties, known to be contemplated, against any
Partnership Parties under Environmental Laws in which a governmental authority
is also a party, other than such proceedings regarding which it is reasonably
believed no monetary sanctions of $100,000 or more will be imposed, (B) the
Partnership Parties are not aware of any issues regarding non-compliance by the
Partnership Parties with Environmental Laws, or liabilities or other obligations
under Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that could reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of the
Partnership Parties taken as a whole, and (C) the Partnership Parties do not
anticipate that the Partnership Parties will be required to incur material
capital expenditures relating to Environmental Laws.

 

(uu)         No Restrictions on Subsidiaries.  No subsidiary of the Partnership
is currently prohibited, directly or indirectly, from paying any dividends to
the Partnership, from making any other distribution on such subsidiary’s equity
securities, from repaying to the Partnership any loans or advances to such
subsidiary from the Partnership or from transferring any of such subsidiary’s
property or assets to the Partnership or any other subsidiary of the
Partnership, except as described in each of the Time of Sale Information and the
Offering Memorandum (exclusive of any amendment or supplement thereto) and
except for any such restrictions contained in the Credit Agreement and the
Existing Indentures.

 

(vv)         No Unlawful Contributions or Other Payments. No Partnership Party,
nor any subsidiary, director or officer of any of the Partnership Parties, nor,
to the knowledge of any of the Partnership Parties, any agent, employee or
affiliate of any Partnership Party or any of its subsidiaries, is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (collectively, the “FCPA”), or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
any other applicable anti-corruption or anti-bribery laws, including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts, or anything else of value, directly or indirectly, to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA or any other applicable anti-corruption or
anti-bribery laws; and each of the Partnership Parties and their subsidiaries
and, to the knowledge of any of the Partnership Parties, their respective
affiliates, have conducted their businesses in compliance with the FCPA and have
instituted and maintain and enforce policies and procedures designed to promote
and achieve compliance therewith and with the representation and warranty
contained herein.

 



17

 

 

(ww)       No Conflict with Money Laundering Laws. The operations of each of the
Partnership Parties and their respective subsidiaries are and have been
conducted at all times in compliance with the applicable financial recordkeeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving any of the Partnership Parties and their
respective subsidiaries with respect to the Money Laundering Laws is pending or,
to the knowledge of any of the Partnership Parties, threatened.

 

(xx)           No Conflict with OFAC Laws. No Partnership Party, nor any
subsidiary, director or officer thereof, nor, to the knowledge of any of the
Partnership Parties, any employee, agent, affiliate or representative of any
Partnership Party or any of its subsidiaries, is an individual or entity
(“Person”) that is, or is owned or controlled by a Person that is currently
subject to, any sanctions administered or enforced by the U.S. Government,
including, without limitation, the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) or any other applicable sanction laws or authority
(“Sanctions”), nor are any of the Partnership Parties located, organized or
resident in a country or territory that is the subject of Sanctions; and the
Partnership will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or Person to (i) fund or facilitate any activities or
business of or with any Person that, at the time of such funding or
facilitation, is subject to any sanctions administered by OFAC or any other
applicable sanctions laws or in any country or territory, that, at the time of
such funding or facilitation, is the subject or target of Sanctions or (ii) in
any other manner that will result in a violation of any sanctions administered
by OFAC or any other applicable sanctions laws by any Person (including any
Person participating in the offering, whether as underwriter, advisor, investor
or otherwise).

 

(yy)         Market Stabilization.  The Partnership Parties have not taken and
will not take, directly or indirectly, any action designed to or that has
constituted or that could reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Partnership to
facilitate the sale or resale of the Securities.

 

(zz)          Books and Records.  The Partnership (i) makes and keeps books,
records and accounts that, in reasonable detail, accurately and fairly reflect
the transactions and dispositions of assets and (ii) maintains systems of
internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 



18

 

 

(aaa)        Insurance.  The Partnership Parties maintain insurance covering
their properties, operations, personnel and businesses against such losses and
risks as is reasonably adequate to protect them and their businesses as is
customary for companies engaged in similar businesses in similar industries. 
None of the Partnership Parties has received notice from any insurer or agent of
such insurer that material capital improvements or other material expenditures
will have to be made in order to continue such insurance; all such insurance is
outstanding and duly in force on the date hereof and will be outstanding and
duly in force as of the Closing Date.

 

(bbb)       Disclosure Controls.  The Partnership has established and maintains
disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Exchange Act) that (i) are designed to ensure that
material information relating to the Partnership, including its consolidated
subsidiaries, is made known to the General Partner’s principal executive officer
and its principal financial officer by others within those entities; (ii) have
been evaluated for effectiveness and presented in the Partnership’s Annual
Report on Form 10-K for the year ended December 31, 2019; and (iii) as of
December 31, 2019, are effective in all material respects to perform the
functions for which they were established.

 

(ccc)        No Significant Deficiency in Internal Control over Financial
Reporting.  Since the date of the most recent balance sheet of the Partnership
reviewed by Ernst & Young LLP and the audit committee of the board of directors
of the General Partner, (i) the Partnership has not been advised of (A) any
significant deficiencies or material weaknesses in the design or operation of
internal controls over financial reporting or (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal controls over financial reporting of the Partnership, and
(ii) since that date, there has been no significant change in internal controls
over financial reporting that has significantly affected such internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.

 

(ddd)       Solvency.  On and immediately after the Closing Date, the
Partnership Parties, taken as a whole, (after giving effect to the issuance of
the Securities and the Guarantees and the other transactions related thereto as
described in each of the Time of Sale Information and the Offering Memorandum)
will be Solvent.  As used in this paragraph, the term “Solvent” means, with
respect to a particular date and entity, that on such date (i) the fair market
value (and present fair saleable value) of the assets of the Partnership
Parties, taken as a whole, is not less than the total amount required to pay the
liability of the Partnership Parties, taken as a whole, on their total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured; (ii) the Partnership Parties, taken as a whole, are able to realize
upon their assets and pay their debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business; (iii) assuming consummation of the issuance of the Securities and
the Guarantees as contemplated by this Agreement, the Time of Sale Information
and the Offering Memorandum, the Partnership Parties, taken as a whole, are not
incurring debts or liabilities beyond their ability to pay as such debts and
liabilities mature; (iv) the Partnership Parties, taken as a whole, are not
engaged in any business or transaction, and do not propose to engage in any
business or transaction, for which their property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Partnership Parties, taken as a whole, are engaged; and
(v) the Partnership Parties, taken as a whole, are not a defendant in any civil
action that would result in a judgment that the Partnership Parties, taken as a
whole, are or would become unable to satisfy.

 



19

 



 

(eee)        Rule 144A Eligibility.  The Securities are eligible for resale
pursuant to Rule 144A and, on the Closing Date, will not be of the same class as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act or quoted in an automated inter-dealer quotation system; and
each of the Preliminary Offering Memorandum and the Offering Memorandum, as of
its respective date, contains or will contain all the information that, if
requested by a prospective purchaser of the Securities, would be required to be
provided to such prospective purchaser pursuant to Rule 144A(d)(4) under the
Securities Act.

 

(fff)           No General Solicitation or Directed Selling Efforts.  None of
the Partnership Parties or any of their respective affiliates or any other
person acting on its or their behalf (other than the Initial Purchasers, as to
which no representation is made) has (i) solicited offers for, or offered or
sold, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S under the Securities Act (“Regulation S”), and all such
persons have complied with the offering restrictions requirement of Regulation
S.

 

(ggg)       Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex B hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities and the Guarantees to the Initial Purchasers
and the offer, resale and delivery of the Securities and the Guarantees by the
Initial Purchasers in the manner contemplated by this Agreement, each of the
Time of Sale Information and the Offering Memorandum, to register the Securities
and the Guarantees under the Securities Act or to qualify the Indenture under
the Trust Indenture Act.

 

(hhh)       No Broker’s Fees.  None of the Partnership Parties is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or any Initial
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Securities.

 

(iii)            Margin Rules.  Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Partnership as
described in each of the Time of Sale Information and the Offering Memorandum
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.

 

(jjj)            Regulation S.  The Partnership Parties and their respective
affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Partnership Parties make no representation) have
complied with and will comply with the offering restrictions requirements of
Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902.  The Partnership is a “reporting issuer,”
as defined in Rule 902 under the Securities Act.

 



 20

 

 

Any certificate signed by any officer of the Partnership Parties and delivered
to the Representative or counsel for the Initial Purchasers in connection with
the offering of the Securities and the Guarantees shall be deemed a
representation and warranty by the Partnership Parties, as to matters covered
thereby, to each Initial Purchaser.

 

4.                  Further Agreements of the Partnership Parties.  Each of the
Partnership Parties jointly and severally covenants and agrees with each of the
Initial Purchasers that:

 

(a)               Preparation of Offering Memorandum; Delivery of Copies.  The
Partnership Parties will prepare and deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

 

(b)               Offering Memorandum, Amendments or Supplements.  Before
finalizing the Offering Memorandum or making or distributing any amendment or
supplement to any of the Time of Sale Information or the Offering Memorandum or
filing with the Commission any document that will be incorporated by reference
therein, the Partnership Parties will furnish to the Representative and counsel
for the Initial Purchasers a copy of the proposed Offering Memorandum or such
amendment or supplement or document to be incorporated by reference therein for
review, and will not distribute any such proposed Offering Memorandum, amendment
or supplement or file any such document with the Commission to which the
Representative reasonably objects.

 

(c)               Additional Written Communications.  Before making, preparing,
using, authorizing, approving or referring to any Issuer Written Communication,
the Partnership Parties will furnish to the Representative and counsel for the
Initial Purchasers a copy of such written communication for review and will not
make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

 

(d)               Notice to the Representative.  The Partnership Parties will
advise the Representative promptly, and confirm such advice in writing, (i) of
the issuance by any governmental or regulatory authority of any order preventing
or suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities and the
Guarantees as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Partnership Parties of any notice
with respect to any suspension of the qualification of the Securities and the
Guarantees for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Partnership Parties will
use their commercially reasonable efforts to prevent the issuance of any such
order preventing or suspending the use of any of the Time of Sale Information,
any Issuer Written Communication or the Offering Memorandum or suspending any
such qualification of the Securities and the Guarantees and, if any such order
is issued, will obtain as soon as possible the withdrawal thereof.

 

 21

 



 

(e)               Time of Sale Information.  If at any time prior to the Closing
Date (i) any event shall occur or condition shall exist as a result of which any
of the Time of Sale Information as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement the Time of Sale Information to comply with law, the
Issuers will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to Section 4(b), furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

 

(f)                Ongoing Compliance of the Offering Memorandum.  If at any
time prior to the completion of the initial offering of the Securities and the
Guarantees (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Issuers will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to Section 4(b), furnish
to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (including such document to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with law.

 

(g)               Blue Sky Compliance.  The Partnership Parties will qualify the
Securities and the Guarantees for offer and sale under the securities or Blue
Sky laws of such jurisdictions as the Representative shall reasonably request
and will continue such qualifications in effect so long as required for the
offering and resale of the Securities and the Guarantees; provided that in
connection therewith none of the Partnership Parties shall be required to
(i) qualify as a foreign limited partnership, limited liability company or
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any jurisdiction or (iii) subject
itself to taxation in any such jurisdiction if it is not otherwise so subject.

 

(h)               Clear Market.  During the period from the date hereof through
and including the date that is 90 days after the date hereof, each of the
Partnership Parties will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by any of the Partnership Parties and having a
term of more than one year.

 

 22

 



 

(i)                 Use of Proceeds.  The Partnership Parties will apply the net
proceeds from the sale of the Securities in the manner described in each of the
Time of Sale Information and the Offering Memorandum under the heading “Use of
Proceeds.”

 

(j)                 Additional Issuer Information.  Prior to the completion of
the placement of the Securities by the Initial Purchasers with any subsequent
purchasers, the Partnership Parties shall file, on a timely basis, with the
Commission all reports and documents required to be filed under Section 13 or 15
of the Exchange Act.  While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Partnership Parties will, during any period in which
the Partnership is not subject to and in compliance with Section 13 or 15(d) of
the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(k)               DTC.  The Partnership Parties will assist the Initial
Purchasers in arranging for the Securities and the Guarantees to be eligible for
clearance and settlement through DTC.

 

(l)                 No Resales by the Partnership.  The Partnership Parties will
not, and will not permit any of their affiliates (as defined in Rule 144 under
the Securities Act) to, resell any of the Securities and the Guarantees that
have been acquired by any of them, except for Securities purchased by the
Partnership Parties or any of their affiliates and resold in a transaction
registered under the Securities Act.

 

(m)             No Integration.  None of the Partnership Parties or any of their
affiliates (as defined in Rule 501(b) of Regulation D) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities and the Guarantees in a manner that
would require registration of the Securities and the Guarantees under the
Securities Act.

 

(n)               No General Solicitation or Directed Selling Efforts.  None of
the Partnership Parties or any of their affiliates or any other person acting on
its or their behalf (other than the Initial Purchasers, as to which no covenant
is given) will (i) solicit offers for, or offer or sell, the Securities and the
Guarantees by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.

 

(o)               No Stabilization.  None of the Partnership Parties will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

 

(p)               Legended Securities.  Each certificate for a Security will
bear a legend substantially the same as that contained in “Transfer
Restrictions” in the Preliminary Offering Memorandum for the time period and
upon the other terms stated in the Preliminary Offering Memorandum.

 

 23

 



 

The Representative may, in its sole discretion, waive in writing the performance
by the Partnership Parties of any one or more of the foregoing covenants or
extend the time for their performance.

 

5.                  Certain Agreements of the Initial Purchasers.  Each Initial
Purchaser, severally and not jointly, hereby represents and agrees that it has
not and will not use, authorize use of, refer to, or participate in the planning
for use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities and the Guarantees other than
(i) the Preliminary Offering Memorandum and the Offering Memorandum, (ii) any
written communication that contains either (a) no “issuer information” (as
defined in Rule 433(h)(2) under the Securities Act) or (b) “issuer information”
that was included (including through incorporation by reference) in the Time of
Sale Information or the Offering Memorandum, (iii) any written communication
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Partnership in advance in writing or (v) any written communication
relating to or that contains the preliminary or final terms of the Securities
and the Guarantees or their offering and/or other information that was included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum.

 

6.                  Conditions of Initial Purchasers’ Obligations.  The
obligation of each Initial Purchaser to purchase Securities on the Closing Date
as provided herein is subject to the performance by each of the Partnership
Parties of their respective covenants and other obligations hereunder and to the
following additional conditions:

 

(a)               Representations and Warranties.  The representations and
warranties of the Partnership Parties contained herein shall be true and correct
on the date hereof and on and as of the Closing Date as though then made; and
the statements of the Partnership Parties and their respective officers made in
any certificates delivered pursuant to this Agreement shall be true and correct
on and as of the Closing Date.

 

(b)               No Downgrade.  Subsequent to the earlier of (A) the Time of
Sale and (B) the execution and delivery of this Agreement, (i) no downgrading
shall have occurred in the rating accorded the Securities or any other debt
securities or preferred stock issued or guaranteed by any of the Partnership
Parties by any “nationally recognized statistical rating organization,” as such
term is defined by the Commission for purposes of Section 3(a)(62) of the
Exchange Act; and (ii) no such organization shall have publicly announced that
it has under surveillance or review, or has changed its outlook with respect to,
its rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by any of the Partnership Parties (other than an
announcement with positive implications of a possible upgrading).

 

(c)               No Material Adverse Change.  Subsequent to the execution and
delivery of this Agreement, no event or condition of a type described in
Section 3(ee) hereof shall have occurred or shall exist, which event or
condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities and the Guarantees on the terms and
in the manner contemplated by this Agreement, the Time of Sale Information and
the Offering Memorandum.

 

 24

 



 

(d)               Officer’s Certificate.  The Representative shall have received
on and as of the Closing Date a certificate of an executive officer of each of
the Partnership Parties who has specific knowledge of such Partnership Party’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed each of the Time of Sale Information and the
Offering Memorandum and, to the knowledge of such officer, the representations
set forth in Sections 3(a) and 3(b) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Partnership Parties in this
Agreement are true and correct and that the Partnership Parties have complied
with all agreements and satisfied all conditions on their part to be performed
or satisfied hereunder at or prior to the Closing Date, and (iii) to the effect
set forth in Sections 6(b) and 6(c).

 

(e)               Comfort Letters.  On the date of this Agreement and on the
Closing Date, Ernst & Young LLP shall have furnished to the Representative, at
the request of the Partnership, letters, dated the respective dates of delivery
thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to underwriters with respect to the financial statements and certain financial
information included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum; provided that the letter delivered on
the Closing Date shall use a “cut-off” date no more than three business days
prior to the Closing Date.

 

(f)                Opinion of Counsel for the Issuers.  On the Closing Date,
each of Vinson & Elkins L.L.P., counsel for the Issuers, Edward Faneuil, General
Counsel for the General Partner, Schwabe, Williamson & Wyatt, local counsel in
Oregon, and Bennett Jones LLP, local counsel in Alberta, Canada, shall have
furnished to you their respective written opinion and, with respect to Vinson &
Elkins L.L.P. and Edward Faneuil, negative assurance statement, dated as of the
Closing Date, in form and substance satisfactory to you, substantially to the
effect set forth on Annexes D, E, F and G to this Agreement, respectively.

 

(g)               Opinion of Counsel for the Initial Purchasers. On the Closing
Date, Baker Botts L.L.P., counsel for the Initial Purchasers, shall have
furnished to you such written opinion or opinions and negative assurance
statement, dated as of the Closing Date, with respect to the issuance and sale
of the Securities and the Guarantees and other related matters as the
Representative may reasonably request, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters.

 

(h)               No Legal Impediment to Issuance.  No action shall have been
taken and no statute, rule, regulation or order shall have been enacted, adopted
or issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities or the issuance of
the Guarantees.

 

 25

 

 

(i)                 Good Standing.  The Representative shall have received on
the Closing Date satisfactory evidence of the good standing of the Partnership
Parties in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions dated as of a
recent date.

 

(j)                 Indenture; Registration Rights Agreement.  The Initial
Purchasers shall have received a counterpart of each of the Indenture and
Registration Rights Agreement, in each case, that shall have been executed and
delivered by a duly authorized officer of each of the Partnership Parties.

 

(k)               DTC.  The Securities shall be eligible for clearance and
settlement through DTC.

 

(l)                Additional Documents.  On or prior to the Closing Date, the
Partnership Parties shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.  If any condition specified in this Section 6 is not
satisfied when and as required to be satisfied, this Agreement may be terminated
by the Representative by notice to the Partnership at any time on or prior to
the Closing Date, which termination shall be without liability on the part of
any party to any other party, except that Sections 7 and 10 hereof shall at all
times be effective and shall survive such termination.

 

7.                  Indemnification and Contribution.

 

(a)               Indemnification of the Initial Purchasers.  The Partnership
Parties jointly and severally agree to indemnify and hold harmless each Initial
Purchaser, its affiliates who have, or who are alleged to have, participated in
the distribution of the Securities, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Partnership in writing by such Initial
Purchaser through the Representative expressly for use therein.

 

 26

 

 

(b)               Indemnification of the Partnership.  Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless each of the
Partnership Parties, the directors and officers of each of the Partnership
Parties, as the case may be, and each person, if any, who controls the
Partnership Parties within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Initial Purchaser furnished to
the Partnership in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, any of the other Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
(or any amendment or supplement thereto), it being understood and agreed that
the only such written information consists of the following information in the
Preliminary Offering Memorandum and the Offering Memorandum: the third sentence
of the seventh paragraph and the tenth paragraph under the caption “Plan of
Distribution.”

 

(c)               Notice and Procedures.  If any suit, action, proceeding
(including any governmental or regulatory investigation), claim or demand shall
be brought or asserted against any person in respect of which indemnification
may be sought pursuant to either paragraph (a) or (b) above, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under paragraph (a) or (b) above except to the extent
that it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure; and provided, further, that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have to an Indemnified Person otherwise than under paragraph (a) or
(b) above.  If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 7
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its affiliates who have, or who are
alleged to have, participated in the distribution of the Securities, directors
and officers and any control persons of such Initial Purchaser shall be
designated in writing by the Representative and any such separate firm for the
Partnership Parties, their directors and officers and any control persons of the
Partnership Parties shall be designated in writing by the Partnership.  The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 

 27

 



 

(d)               Contribution.  If the indemnification provided for in
paragraph (a) or (b) above is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each Indemnifying Person under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Partnership Parties on the one hand and the
Initial Purchasers on the other from the offering of the Securities and the
Guarantees or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Partnership Parties on the one hand and the Initial Purchasers on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Partnership Parties on
the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Issuers from the sale of the Securities and the Guarantees and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities and the Guarantees.  The relative fault of the
Partnership Parties on the one hand and the Initial Purchasers on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Issuers or any
Guarantor or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

(e)               Limitation on Liability.  The Partnership Parties and the
Initial Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above.  The amount paid or payable by an
Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim.  Notwithstanding
the provisions of this Section 7, in no event shall an Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Securities and the Guarantees exceeds the amount of any damages
that such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

 

 28

 



 

 

(f)                Non-Exclusive Remedies.  The remedies provided for in this
Section 7 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.

 

8.                  Termination.  This Agreement may be terminated in the
absolute discretion of the Representative, by notice to the Issuers, if after
the execution and delivery of this Agreement and on or prior to the Closing Date
(i) trading generally shall have been suspended or materially limited on the New
York Stock Exchange or the over-the-counter market; (ii) trading of any
securities issued or guaranteed by the Issuers or any of the Guarantors shall
have been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities and the Guarantees on the terms and in the manner contemplated by
this Agreement, the Time of Sale Information and the Offering Memorandum.

 

9.                  Defaulting Initial Purchaser.

 

(a)               If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities and the Guarantees that it has agreed to
purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Issuers on the terms contained in this Agreement.  If,
within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Issuers shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms.  If other persons become
obligated or agree to purchase the Securities and the Guarantees of a defaulting
Initial Purchaser, either the non-defaulting Initial Purchasers or the Issuers
may postpone the Closing Date for up to five full business days in order to
effect any changes that in the opinion of counsel for the Issuers or counsel for
the Initial Purchasers may be necessary in the Time of Sale Information, the
Offering Memorandum or in any other document or arrangement, and the Issuers
agree to promptly prepare any amendment or supplement to the Time of Sale
Information or the Offering Memorandum that effects any such changes.  As used
in this Agreement, the term “Initial Purchaser” includes, for all purposes of
this Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 9, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

 

 29

 

 

(b)               If, after giving effect to any arrangements for the purchase
of the Securities and the Guarantees of a defaulting Initial Purchaser or
Initial Purchasers by the non-defaulting Initial Purchasers and the Issuers as
provided in paragraph (a) above, the aggregate principal amount of such
Securities that remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Issuers shall have
the right to require each non-defaulting Initial Purchaser to purchase the
principal amount of Securities that such Initial Purchaser agreed to purchase
hereunder plus such Initial Purchaser’s pro rata share (based on the principal
amount of Securities that such Initial Purchaser agreed to purchase hereunder)
of the Securities of such defaulting Initial Purchaser or Initial Purchasers for
which such arrangements have not been made.

 

(c)               If, after giving effect to any arrangements for the purchase
of the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Issuers as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Issuers shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Partnership Parties, except that the Partnership Parties will continue to be
liable for the payment of expenses as set forth in Section 10 hereof and except
that the provisions of Section 7 hereof shall not terminate and shall remain in
effect.

 

(d)               Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Partnership Parties or any
non-defaulting Initial Purchaser for damages caused by its default.

 

10.              Payment of Expenses. 

 

(a)               Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement is terminated, the Partnership Parties jointly
and severally agree to pay or cause to be paid all costs and expenses incident
to the performance of their respective obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and the Guarantees and any taxes
payable in that connection; (ii) the costs incident to the preparation and
printing of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including any amendment or supplement thereto) and the distribution thereof
(including any form of electronic distribution); (iii) the costs of reproducing
and distributing each of the Transaction Documents; (iv) the fees and expenses
of the Partnership Parties’ counsel and independent accountants; (v) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
and (ix) all expenses incurred by the Partnership Parties in connection with any
“road show” presentation to potential investors.

 

 30

 



 

(b)               If (i) this Agreement is terminated pursuant to clause (ii) of
Section 8, (ii) the Issuers for any reason fail to tender the Securities for
delivery to the Initial Purchasers or (iii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this Agreement, the
Partnership Parties jointly and severally agree to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.

 

11.              Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and officers and directors and any controlling persons
referred to herein, and the affiliates of each Initial Purchaser referred to in
Section 7 hereof.  Nothing in this Agreement is intended or shall be construed
to give any other person any legal or equitable right, remedy or claim under or
in respect of this Agreement or any provision contained herein.  No purchaser of
Securities from any Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase.

 

12.              Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Partnership Parties and the
Initial Purchasers contained in this Agreement or made by or on behalf of the
Partnership Parties or the Initial Purchasers pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Partnership Parties or the Initial Purchasers.

 

13.              Certain Defined Terms.  For purposes of this Agreement,
(a) except where otherwise expressly provided, the term “affiliate” has the
meaning set forth in Rule 405 under the Securities Act; (b) the term “business
day” means any day other than a day on which banks are permitted or required to
be closed in New York City; (c) the term “subsidiary” has the meaning set forth
in Rule 405 under the Securities Act; and (d) the term “written communication”
has the meaning set forth in Rule 405 under the Securities Act.

 

14.              Miscellaneous.

 

(a)               Authority of the Representative.  Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

 

(b)               Notices.  All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted and confirmed by any standard form of telecommunication.  Notices to
the Initial Purchasers shall be given to the Representative c/o BofA Securities,
Inc., One Bryant Park, New York, New York 10036, Attention: High Yield Legal
Department, Facsimile: (212) 901-7897.  Notices to the Partnership Parties shall
be given to them c/o Global Partners LP, P.O. Box 9161, 800 South Street,
Waltham, Massachusetts 02454-9161, Attention:  Edward Faneuil (fax: (781)
398-9211).

 

 31

 

 

(c)               Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

(d)               Submission to Jurisdiction.  The Partnership Parties hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  The Partnership Parties waive any objection which they may
now or hereafter have to the laying of venue of any such suit or proceeding in
such courts.  Each of the Partnership Parties agrees that final judgment in any
such suit, action or proceeding brought in such court shall be conclusive and
binding upon the Partnership Parties and may be enforced in any court to the
jurisdiction of which the Partnership Parties are subject by a suit upon such
judgment.

 

(e)               Waiver of Jury Trial.  Each of the parties hereto hereby
waives any right to trial by jury in any suit or proceeding arising out of or
relating to this Agreement.

 

(f)                Counterparts.  This Agreement may be signed in counterparts
(which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to this
Agreement or any document to be signed in connection with this Agreement shall
be deemed to include electronic signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, and the
parties hereto consent to conduct the transactions contemplated hereunder by
electronic means.

 

(g)               Amendments or Waivers.  No amendment or waiver of any
provision of this Agreement, nor any consent or approval to any departure
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the parties hereto.

 

(h)               Headings.  The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

(i)                 Compliance with USA Patriot Act.  In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Partnership, which information may include the name and address of their
respective clients, as well as other information that will allow the Initial
Purchasers to properly identify their respective clients.

 

(j)                 Recognition of the U.S. Special Resolution Regimes.

 

(i)                 In the event that any Initial Purchaser that is a Covered
Entity becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer from such Initial Purchaser of this Agreement, and any interest and
obligation in or under this Agreement, will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if this
Agreement, and any such interest and obligation, were governed by the laws of
the United States or a state of the United States.

 

 32

 



 

(ii)              In the event that any Initial Purchaser that is a Covered
Entity or a BHC Act Affiliate of such Initial Purchaser becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under this
Agreement that may be exercised against such Initial Purchaser are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if this Agreement were governed by the
laws of the United States or a state of the United States.

 

For purposes of this Section 14(j), a “BHC Act Affiliate” has the meaning
assigned to the term “affiliate” in, and shall be interpreted in accordance
with, 12 U.S.C. § 1841(k). “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

[Signature pages follow]

 

 33

 

  

  Very truly yours,         GLOBAL PARTNERS LP         By: Global GP LLC, its
General Partner           By: /s/ Daphne H. Foster     Name:  Daphne H. Foster  
  Title:   Chief Financial Officer         GLOBAL GP LLC           By: /s/
Daphne H. Foster     Name:  Daphne H. Foster     Title:   Chief Financial
Officer         GLP FINANCE CORP.           By: /s/ Daphne H. Foster     Name:
 Daphne H. Foster     Title:   Chief Financial Officer         GLOBAL OPERATING
LLC         By: Global Partners LP, its Sole Member         By: Global GP LLC,
its General Partner           By: /s/ Daphne H. Foster     Name:  Daphne H.
Foster     Title:   Chief Financial Officer



 

[Signature Page to Purchase Agreement]

  



 

 

  GLOBAL COMPANIES LLC   GLOBAL ENERGY MARKETING LLC   CHELSEA SANDWICH LLC  
ALLIANCE ENERGY LLC   CASCADE KELLY HOLDINGS LLC         By: Global Operating
LLC,     its Sole Member         By: Global Partners LP,     its Sole Member    
    By: Global GP LLC,     its General Partner           By: /s/ Daphne H.
Foster       Name:  Daphne H. Foster       Title:   Chief Financial Officer    
    BURSAW OIL LLC         By: Alliance Energy LLC,     its Sole Member        
By: Global Operating LLC,     its Sole Member         By: Global Partners LP,  
  its Sole Member         By: Global GP LLC,     its General Partner          
By: /s/ Daphne H. Foster       Name:  Daphne H. Foster       Title:   Chief
Financial Officer





 

[Signature Page to Purchase Agreement]

 



 

  

  GLOBAL MONTELLO GROUP CORP.   GLEN HES CORP.   WARREN EQUITIES INC.   WAREX
TERMINALS CORPORATION   DRAKE PETROLEUM COMPANY, INC.   PURITAN OIL COMPANY,
INC.   MARYLAND OIL COMPANY, INC.   GLOBAL PARTNERS ENERGY CANADA ULC          
By: /s/ Daphne H. Foster     Name:   Daphne H. Foster     Title:   Chief
Financial Officer

  

[Signature Page to Purchase Agreement]

 



 

 

Accepted as of the date hereof:

 

BOFA SECURITIES, INC.
For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.

 

BOFA SECURITIES, INC.

 

 

By: /s/ Brian C. Fox     Name:Brian C. Fox     Title:Managing Director  

 

[Signature Page to Purchase Agreement]

  



 

 

SCHEDULE 1

  

Initial Purchaser  Principal
Amount  BofA Securities, Inc.   $87,500,000  J.P. Morgan Securities LLC  
 39,375,000  Wells Fargo Securities, LLC    39,375,000  BNP Paribas Securities
Corp.    28,000,000  Citizens Capital Markets, Inc.    28,000,000  MUFG
Securities Americas Inc.    28,000,000  SG Americas Securities, LLC  
 28,000,000  BMO Capital Markets Corp.    17,500,000  TD Securities (USA) LLC  
 17,500,000  Credit Agricole Securities (USA) Inc.    8,750,000  Rabo Securities
USA, Inc.    8,750,000  Santander Investment Securities Inc.    8,750,000 
Capital One Securities, Inc.    5,250,000  Regions Securities LLC    5,250,000 
Total  $350,000,000 

 

 1

 

 

SCHEDULE 2

 

Richard Slifka

The Alfred A. Slifka 1990 Trust Under Article II-A

Trusts for the benefit of certain family members of Alfred Slifka and Richard
Slifka

Larea Holdings LLC, a Delaware limited liability company

Larea Holdings II LLC, a Delaware limited liability company

 

 1

 

 

ANNEX A

 

GLOBAL PARTNERS LP
GLP FINANCE CORP.

 

Pricing Term Sheet

 

This summary pricing supplement relates only to the securities described below
and should only be read together with the Preliminary Offering Memorandum, dated
September 23, 2020, relating to these securities and supersedes the information
in the Preliminary Offering Memorandum to the extent inconsistent with the
information in the Preliminary Offering Memorandum. This summary pricing
supplement is qualified in its entirety by reference to the Preliminary Offering
Memorandum. Capitalized terms used but not defined herein have the meanings
assigned to them in the Preliminary Offering Memorandum.

 

Issuer:   Global Partners LP and GLP Finance Corp.       Security description:  
6.875% Senior Notes due 2029       Distribution:   144A and Regulation S with
Registration Rights       Size:   $350,000,000       Gross proceeds:  
$350,000,000       Maturity:   January 15, 2029       Coupon:   6.875%      
Price:   100% of face amount, plus accrued interest, if any, from October 7,
2020.       Yield to maturity:   6.875%       Interest Payment Dates:   January
15 and July 15, commencing July 15, 2021       Equity Clawback:   Prior to
October 15, 2023, up to 35% at 106.875%       Optional redemption:   Make-whole
call at T+50 prior to January 15, 2024 then:           On or after January 15 of
each of the years
indicated below:   Price:       2024   103.438 %     2025   102.292 %     2026  
101.146 %     2027 and thereafter   100.000 %

 

A- 1

 



 

Change of control:   101% of principal plus accrued and unpaid interest      
Trade date:   September 23, 2020       Settlement:  

T+10; October 7, 2020

It is expected that delivery of the notes will be made against payment therefor
on or about October 7, 2020, which is the tenth business day following the date
hereof (such settlement cycle being referred to as “T+10”). Under Rule 15c6-1
under the Exchange Act, trades in the secondary market generally are required to
settle in two business days unless the parties to any such trade expressly agree
otherwise. Accordingly, purchasers who wish to trade the notes on any date prior
to the second business day before delivery will be required, by virtue of the
fact that the notes initially will settle in T+10, to specify an alternative
settlement cycle at the time of any such trade to prevent a failed settlement.
Purchasers of the notes who wish to trade the notes prior to their date of
delivery hereunder should consult their own advisors.

      CUSIP/ISIN:  

144A Note:

CUSIP: 37954F AH7

ISIN: US37954FAH73

 

Regulation S Note:

CUSIP: U3164V AE4

ISIN: USU3164VAE49

      Denominations/Multiple:   2,000 x 1,000       Joint Book-runners:   BofA
Securities, Inc.    

J.P. Morgan Securities LLC

Wells Fargo Securities, LLC

BNP Paribas Securities Corp.

Citizens Capital Markets, Inc.

MUFG Securities Americas Inc.

SG Americas Securities, LLC

BMO Capital Markets Corp.

TD Securities (USA) LLC

      Co-Managers:  

Credit Agricole Securities (USA) Inc.

Rabo Securities USA, Inc.

Santander Investment Securities Inc.

Capital One Securities, Inc.

Regions Securities LLC

 



 A-2 

 

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

 

This communication is being distributed solely to Qualified Institutional
Buyers, as defined in Rule 144A under the Securities Act of 1933, as amended,
and outside the United States solely to investors that are not U.S. persons (as
defined under Regulation S).

 

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded.  Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 



 A-3 

 

 

ANNEX B

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)          Each Initial Purchaser acknowledges that the Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)          Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)           Such Initial Purchaser has offered and sold the Securities, and
will offer and sell the Securities, (A) as part of their distribution at any
time and (B) otherwise until 40 days after the later of the commencement of the
offering of the Securities and the Closing Date, only in accordance with
Regulation S under the Securities Act (“Regulation S”) or Rule 144A or any other
available exemption from registration under the Securities Act.

 

(ii)          None of such Initial Purchaser or any of its affiliates or any
other person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Securities, and all such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)         At or prior to the confirmation of any sale of any Securities sold
in reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”

 

(iv)         Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except with its affiliates or with the prior written consent of
the Partnership.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 



 B-1 

 



 

(c)          Each Initial Purchaser acknowledges that no action has been or will
be taken by the Issuers that would permit a public offering of the Securities,
or possession or distribution of any of the Time of Sale Information, the
Offering Memorandum, any Issuer Written Communication or any other offering or
publicity material relating to the Securities, in any country or jurisdiction
where action for that purpose is required.

 



 B-2 

 



 

ANNEX C

 

Foreign Qualifications

 

Global Partners LP

Massachusetts

 

Global GP LLC

Connecticut

Florida

Georgia

Indiana

Iowa

Maine

Maryland

Massachusetts

Montana

New Hampshire

New Jersey

New York

North Carolina

North Dakota

Oregon

Pennsylvania

Rhode Island

Texas

Vermont

Virginia

 

GLP Finance Corp.

Massachusetts

 

Global Operating LLC

Massachusetts

 

Global Companies LLC

Alabama

Arizona

Arkansas

California

Colorado

Connecticut

District of Columbia

Florida

Georgia

Illinois

Indiana

 



 C-1 

 



 

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Montana

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

Texas

Vermont

Virginia

Washington

West Virginia

Wisconsin

Wyoming

Canada – Alberta

 

Global Montello Group Corp.

Alabama

Arizona

Arkansas

California

Connecticut

Florida

Georgia

Indiana

 



 C-2 

 



 

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Nebraska

Nevada

New Hampshire

New Jersey

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

Tennessee

Texas

Vermont

Virginia

West Virginia

Canada - Alberta



Global Energy Marketing LLC

Maryland

New Jersey

New York

Pennsylvania

 

Chelsea Sandwich LLC

Connecticut

Maine

Massachusetts

New York

Pennsylvania

Vermont

 

Glen Hes Corp.

Massachusetts

 



 C-3 

 



 

Alliance Energy LLC

Connecticut

Delaware

Maine

Maryland

Michigan

New Hampshire

New Jersey

New York

Ohio

Pennsylvania

Rhode Island

Vermont

Virginia

 

Bursaw Oil LLC

New Hampshire

 

Cascade Kelly Holdings LLC

None

 

Global Partners Energy Canada ULC

Canada - British Columbia

Canada - Ontario

Canada - Manitoba

Canada - Saskatchewan

 

Warren Equities

Connecticut
Massachusetts

New Jersey

New York

Rhode Island

 

Warex Terminals Corporation

Connecticut

Delaware

Maryland

Massachusetts

New Jersey

Pennsylvania

Rhode Island

Virginia

 



 C-4 

 

 

Drake Petroleum Company, Inc.

Connecticut

Delaware

Maine

Maryland

New Hampshire

New Jersey

New York

Pennsylvania

Rhode Island

Vermont

Virginia

 

Puritan Oil Company, Inc.

None

 

Maryland Oil Company

Maryland

Massachusetts

 



 C-5 

 



 

ANNEX D

 

FORM OF OPINION OF VINSON & ELKINS L.L.P.

 

(a)       The Partnership has been duly formed and is validly existing in good
standing as a limited partnership under the Delaware LP Act with full
partnership power and authority to own or lease its properties and to conduct
its business in all material respects as described in the Time of Sale
Information and the Offering Memorandum.

 

(b)       Each of the General Partner, Global Operating, Global Companies and
Chelsea Sandwich has been duly formed and is validly existing in good standing
as a limited liability company under the Delaware LLC Act with full limited
liability company power and authority to own or lease its properties and to
conduct its business in all material respects as described in the Time of Sale
Information and the Offering Memorandum and, in the case of the General Partner,
to act as general partner of the Partnership.

 

(c)       Each of GLP Finance, Global Montello and Glen Hes has been duly
incorporated and is validly existing in good standing as a corporation under the
DGCL with full corporate power and authority to own or lease its properties and
to conduct its business in all material respects as described in the Time of
Sale Information and the Offering Memorandum.

 

(d)       Warex is validly existing in good standing as a corporation under the
New York Business Corporation Law with full corporate power and authority to own
or lease its properties and to conduct its business in all material respects as
described in the Time of Sale Information and the Offering Memorandum.

 

(e)       The General Partner is the sole general partner of the Partnership
with a 0.67% general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of all Liens (i) in respect of which a financing
statement under the Uniform Commercial Code of the State of Delaware naming the
General Partner as a debtor is on file as of a recent date in the office of the
Secretary of State of the State of Delaware or (ii) otherwise known to such
counsel, without independent investigation, other than those created by or
arising under the Delaware LP Act or pursuant to the Credit Agreement or the
Existing Indentures.

 

(f)       The Partnership owns 100% of the capital stock of GLP Finance; such
capital stock has been duly authorized and validly issued in accordance with the
GLP Finance Charter Documents and is fully paid and nonassessable; and the
Partnership owns such capital stock free and clear of all Liens (i) in respect
of which a financing statement under the Uniform Commercial Code of the State of
Delaware naming the Partnership as a debtor is on file as of a recent date in
the office of the Secretary of State of the State of Delaware or (ii) otherwise
known to such counsel, without independent investigation, other than those
created by or arising under the DGCL or pursuant to the Credit Agreement or the
Existing Indentures.

 



 D-1 

 

 

(g)         The Partnership owns a 100% membership interest in Global Operating;
such membership interest has been duly authorized and validly issued in
accordance with the Global Operating LLC Agreement and is fully paid (to the
extent required under the Global Operating LLC Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 18-607 and 18-804
of the Delaware LLC Act); and the Partnership owns such membership interest free
and clear of all Liens (i) in respect of which a financing statement under the
Uniform Commercial Code of the State of Delaware naming the Partnership as a
debtor is on file as of a recent date in the office of the Secretary of State of
the State of Delaware or (ii) otherwise known to such counsel, without
independent investigation, other than those created by or arising under the
Delaware LLC Act or pursuant to the Credit Agreement or the Existing Indentures.

 

(h)         Global Operating owns a 100% membership interest in each of Global
Companies and Chelsea Sandwich and 100% of the capital stock of Global Montello;
and Global Companies owns 100% of the capital stock in Glen Hes. Such membership
interests have been duly authorized and validly issued in accordance with the
respective Operating Subsidiary LLC Agreements and are fully paid (to the extent
required under the applicable Operating Subsidiary LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and Global Operating owns such
membership interest free and clear of all Liens (i) in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming Global Operating as a debtor is on file as of a recent date in the office
of the Secretary of State of the State of Delaware or (ii) otherwise known to
such counsel, without independent investigation, other than those created by or
arising under the Delaware LLC Act or pursuant to the Credit Agreement or the
Existing Indentures.  In the case of such Operating Subsidiaries that are
corporations, such capital stock has been duly authorized and validly issued in
accordance with the DGCL, and is fully paid and nonassessable; and Global
Operating or Global Companies, as the case may be, owns such capital stock free
and clear of all Liens (i) in respect of which a financing statement under the
Uniform Commercial Code of the State of Delaware naming Global Operating or
Global Companies, as applicable, as a debtor is on file as of a recent date in
the office of the Secretary of State of the State of Delaware or (ii) otherwise
known to such counsel, without independent investigation, other than those
created by or arising under the DGCL or pursuant to the Credit Agreement or the
Existing Indentures.

 

(i)

 

(i)           The Partnership Agreement has been duly authorized, executed and
delivered by the General Partner and is a valid and legally binding agreement of
the General Partner, enforceable against the General Partner in accordance with
its terms;

 

(ii)          The Global Operating LLC Agreement has been duly authorized,
executed and delivered by the Partnership and is a valid and legally binding
agreement of the Partnership, enforceable against the Partnership in accordance
with its terms; and

 

(iii)         The Operating Subsidiary LLC Agreement of each of Global Companies
and Chelsea Sandwich has been duly authorized, executed and delivered by Global
Operating and each is a valid and legally binding agreement of Global Operating,
enforceable against Global Operating in accordance with its terms;

 

provided that, with respect to each such agreement, the enforceability thereof
may be limited by the Enforceability Exceptions and public policy, applicable
law relating to fiduciary duties and indemnification and contribution and an
implied covenant of good faith and fair dealing.

 



 D-2 

 



 

(j)          Each of the Issuers and each of Global Operating, Global Companies,
Global Montello, Chelsea Sandwich, Glen Hes, Global Marketing (the “Delaware
Guarantors”) and Warex (together with the Delaware Guarantors, the “Covered
Guarantors,” and the Guarantors other than the Covered Guarantors, the “Other
Guarantors”) has all requisite partnership, limited liability company or
corporate power and authority, as the case may be, to execute and deliver the
Transaction Documents to which it is a party and to perform its respective
obligations thereunder, as the case may be.

 

(k)        The purchase agreement has been duly authorized, executed and
delivered by each of the Issuers, the General Partner and each of the Covered
Guarantors.

 

(l)         The Registration Rights Agreement has been duly authorized, executed
and delivered by the Issuers and each of the Covered Guarantors and, assuming
due authorization, execution and delivery by the other parties thereto,
constitutes a valid and legally binding agreement of each of the Issuers and
each of the Guarantors enforceable against each of the Issuers and each of the
Guarantors in accordance with its terms, subject to the Enforceability
Exceptions and public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.

 

(m)       The Indenture has been duly authorized, executed and delivered by each
of the Issuers and each of the Covered Guarantors and, assuming due
authorization, execution and delivery thereof by the Trustee and the Other
Guarantors, constitutes a valid and legally binding agreement of each of the
Issuers and each of the Guarantors enforceable against each of the Issuers and
each of the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions and public policy, applicable law relating to
fiduciary duties and indemnification and contribution and an implied covenant of
good faith and fair dealing.  The Indenture conforms in all material respects
with the requirements of the Trust Indenture Act and the rules and regulations
of the Commission applicable to an indenture that is qualified thereunder.

 

(n)        The Securities have been duly authorized, executed and delivered by
each of the Issuers and, assuming due authentication as provided in the
Indenture, when delivered to and paid for by the Initial Purchasers as provided
in the purchase agreement, will constitute valid and legally binding obligations
of each of the Issuers enforceable against the Issuers in accordance with their
terms, subject to the Enforceability Exceptions and public policy, applicable
law relating to fiduciary duties and indemnification and contribution and an
implied covenant of good faith and fair dealing, and will be entitled to the
benefits of the Indenture.

 

(o)        The Guarantees have been duly authorized by each of the Covered
Guarantors and, assuming the Guarantees have been duly authorized by each of the
Other Guarantors, when each global certificate representing the Securities has
been duly executed, authenticated, issued and delivered as provided in the
Indenture and delivered to and paid for by the Initial Purchasers as provided in
the purchase agreement, the Guarantees will be valid and legally binding
obligations of each of the Guarantors, enforceable against each of the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions and public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing, and will be entitled to the benefits of the Indenture.

 



 D-3 

 



 

(p)       The Exchange Securities (including the related Guarantees) have been
duly authorized by each of the Issuers and each of the Covered Guarantors, as
applicable, and, assuming the Guarantees have been duly authorized by each of
the Other Guarantors, when duly executed, authenticated, issued and delivered in
accordance with the provisions of the Indenture and the Registration Rights
Agreement, will constitute valid and legally binding obligations of each of the
Issuers, as issuer, and each of the Guarantors, as guarantor, enforceable
against each of the Issuers and each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

 

(q)       None of the issuance and sale of the Securities and the Guarantees,
the execution, delivery and performance by the Partnership Parties of each
Transaction Document to which each is a party, or the consummation by the
Partnership Parties of the transactions contemplated by the Transaction
Documents (i) conflicts or will conflict with or constitutes or will constitute
a violation of the Organizational Documents of the Issuers or the Covered
Guarantors, (ii) constitutes or will constitute a breach or violation of, or a
default (or an event which, with notice or lapse of time or both, would
constitute such a default) under, or create a Lien upon any property or asset of
any of the Partnership Parties pursuant to the Credit Agreement or the Existing
Indentures, or (iii) violates or will violate (A) with respect to the Delaware
Guarantors, the Delaware LP Act, the Delaware LLC Act, the DGCL, (B) with
respect to Warex, the New York Business Corporations Law, or (C) federal or New
York state law, which breaches, violations, Liens or defaults in the case of
clauses (ii) and (iii) above, would reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect; provided, however that no
opinion is expressed pursuant to this paragraph with respect to securities and
other anti-fraud statutes, rules or regulations.

 

(r)        No permit, consent, approval, authorization, order, registration,
filing or qualification (“consent”) of or with any U.S. Federal or Delaware or
New York court or governmental agency or body under the Delaware LP Act, the
Delaware LLC Act, the DGCL or U.S. federal or New York state law is required for
the issuance and sale of the Securities and the Guarantees, the execution,
delivery and performance of each of the Transaction Documents by the Partnership
Parties to which each is a party, or the consummation by the Partnership Parties
of the transactions contemplated by the Transaction Documents, except for such
consents as may be required under the Securities Act, the Exchange Act, the
Rules and Regulations and state securities or “Blue Sky” laws and applicable
rules and regulations under such laws.

 

(s)       The statements in each of the Time of Sale Information and the
Offering Memorandum under the caption “Description of Notes,” to the extent they
constitute a description of the terms of the Securities, the Guarantees, the
Registration Rights Agreement, the Indenture, and under the captions
“Description of Other Indebtedness” and “Certain United States Federal Income
Tax Consequences,” to the extent that they constitute descriptions of matters of
law or agreements referred to therein, are accurate in all material respects.

 

(t)        None of the Partnership Parties is, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in each of the Time of Sale Information and the Offering
Memorandum, none of them will be, an “investment company” within the meaning of
the Investment Company Act.

 



 D-4 

 



 

(u)       Assuming the accuracy of the representations and warranties of the
Initial Purchasers, the Issuers and the Guarantors contained in the purchase
agreement and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by the purchase agreement, the
Time of Sale Information, the Offering Memorandum and the Indenture, to register
the offer and sale of Securities under the Securities Act or to qualify the
Indenture under the Trust Indenture Act, it being understood that such counsel
need not express any opinion as to any subsequent resale of any Securities.

 

In rendering such opinion, such counsel may (A) rely, without independent
investigation or verification, with respect to matters of fact upon certificates
of officers and employees of the Partnership Parties, upon information obtained
from public officials and from officers, employees and representatives of the
Partnership Parties and upon the representations of the Partnership Parties set
forth in the purchase agreement, (B) assume that all documents submitted to them
as originals are authentic, that all copies submitted to them conform to the
originals thereof, and that the signatures on all documents examined by them are
genuine, (C) assume that each certificate from governmental officials reviewed
by them is accurate, complete and authentic, (D) state that their opinion is
limited to federal laws, the Delaware LP Act, the Delaware LLC Act, the DGCL and
the laws of the State of New York, (E) with respect to the opinions expressed in
paragraphs (a), (b), (c) and (d) above as to the valid existence and good
standing as a corporation, limited partnership or limited liability company, as
the case may be, of the Partnership Parties, state that such opinions are based
upon certificates or oral assurances of existence and good standing provided by
the Secretary of State of the State of Delaware, (F) with respect to the
opinions expressed in clauses (i) of paragraphs (e), (f), (g) and (h) above,
respectively, such counsel relied solely on reports, dated as of recent dates,
purporting to describe all financing statements on file as of the dates
specified therein in the office of the Secretary of the State of Delaware naming
the one or more of the Partnership Parties, as debtors, (G) state that they
express no opinion with respect to state or local taxes or tax statutes to which
any of the limited partners of the Partnership or equity holders of any of the
Partnership Parties may be subject, and (H) state that they express no opinion
as to the validity, legality, binding effect or enforceability of any provision
of the Indenture and Registration Rights Agreement that requires or relates to
the payment of interest at a rate or in an amount which a court would determine
in the circumstances or under applicable law to be commercially unreasonable or
a penalty or a forfeiture.

 



 D-5 

 

 

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Partnership Parties,
representatives of the independent registered public accounting firm of the
Partnership, and representatives of the Initial Purchasers, at which the
contents of the Time of Sale Information and the Offering Memorandum and related
matters were discussed, and although such counsel did not independently verify,
is not passing upon and does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Time of Sale
Information and the Offering Memorandum (except to the extent specified in
paragraph (s) above), on the basis of the foregoing, nothing has come to the
attention of such counsel that causes it to believe that:

 

(i)       the Time of Sale Information, as of the Time of Sale, contained an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or

 

(ii)      the Offering Memorandum, as of its date or as of the Closing Date,
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

 

it being understood that such counsel need not express any statement or belief
with respect to (i) the financial statements included or incorporated by
reference therein, including the notes and schedules thereto and the independent
public accounting firm’s report thereon, or (ii) the other financial data and
statistical data derived from financial data included or incorporated by
reference therein.

 



 D-6 

 



 

ANNEX E

 

FORM OF OPINION OF EDWARD FANEUIL

 

(a)       The Partnership is duly registered or qualified as a foreign limited
partnership for the transaction of business under the laws of the jurisdictions
set forth on Annex C to the purchase agreement.

 

(b)       Each of the General Partner, Global Operating, Global Companies,
Chelsea Sandwich, Alliance, Global Marketing and Bursaw Oil is duly registered
or qualified as a foreign limited liability company for the transaction of
business under the laws of the jurisdictions set forth on Annex C to the
purchase agreement.

 

(c)       Each of Global Montello, Glen Hes, GLP Finance, Warren, Warex, Drake,
Puritan and Maryland Oil is duly registered or qualified as a foreign
corporation for the transaction of business under the laws of the jurisdictions
set forth on Annex C to the purchase agreement.

 

(d)       The parties listed on Schedule 2 to the purchase agreement
collectively own 100% of the outstanding membership interests in the General
Partner free and clear of all Liens (i) in respect of which a financing
statement under the Uniform Commercial Code of the Commonwealth of Massachusetts
with respect to the Massachusetts parties listed on Schedule 2 to the purchase
agreement, and the State of Delaware with respect to the Delaware parties listed
on Schedule 2 to the purchase agreement, in each case naming any of them as a
debtor is on file in the office of the Secretary of State of the Commonwealth of
Massachusetts or the Secretary of State of the State of Delaware, as applicable,
or (ii) otherwise known to such counsel, without independent investigation,
other than those created by or arising under the laws of the Commonwealth of
Massachusetts or the Delaware LLC Act or contained in the General Partner LLC
Agreement and the organizational documents of each such member, as applicable.

 

(e)       Each of Alliance and Bursaw Oil has been duly formed and is validly
existing in good standing as a limited liability company under the Massachusetts
Limited Liability Company Act (“Massachusetts LLC Act”)with full limited
liability company power and authority to own or lease its properties and to
conduct its business in all material respects as described in the Time of Sale
Information and the Offering Memorandum. 

 

(f)       Each of Warren, Maryland Oil and Drake has been duly formed and is
validly existing in good standing as corporation under the laws of its
jurisdiction of origin with full corporate power and authority to own or lease
its properties and to conduct its business in all material respects as described
in the Time of Sale Information and the Offering Memorandum.

 

(g)       Each of Alliance, Bursaw Oil, Drake, Maryland Oil and Warren has all
limited liability company or corporate power and authority, as the case may be,
to execute and deliver the Transaction Documents to which it is a party and to
perform its respective obligations thereunder.  All limited liability company
action or corporate action, as the case may be, required to be taken by each of
Alliance, Bursaw Oil, Drake, Maryland Oil and Warren or any of their respective
members for the issuance and sale of the Guarantees, the authorization,
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation of the transactions contemplated thereby has been
validly taken.

 



 E-1 

 

 

(h)       Global Marketing has been duly formed and is validly existing in good
standing as a limited liability company under the Delaware LLC Act with full
limited liability company power and authority to own or lease its properties and
to conduct its business in all material respects as described in the Time of
Sale Information and the Offering Memorandum.

 

(i)        Global Operating owns a 100% membership interest in Global Marketing
and Alliance; Alliance owns a 100% membership interest in Bursaw Oil; Global
Montello owns 100% of the capital stock of Warren; and Warren owns 100% of the
capital stock of each of Puritan, Warex, Drake and Maryland Oil. Such membership
interests have been duly authorized and validly issued in accordance with the
respective Operating Subsidiary LLC Agreements and are fully paid (to the extent
required under the applicable Operating Subsidiary LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-607 and 18-804 of the Delaware LLC Act); and Global Operating or Alliance, as
the case may be, owns such membership interest free and clear of all Liens (i)
in respect of which a financing statement under the Uniform Commercial Code of
the State of Delaware naming Global Operating or of the Commonwealth of
Massachusetts naming Alliance, as a debtor is on file as of a recent date in the
office of the Secretary of State of the State of Delaware or the Commonwealth of
Massachusetts, as applicable or (ii) otherwise known to such counsel, without
independent investigation, other than those created by or arising under the
Massachusetts LLC Act or pursuant to the Credit Agreement and the Existing
Indentures.

 

(j)        (i) Each of the Operating Subsidiary LLC Agreements of Global
Marketing and Alliance has been duly authorized, executed and delivered by
Global Operating, and is a valid and legally binding agreement of Global
Operating, enforceable against Global Operating in accordance with its terms;
and (ii) the Operating Agreement of Bursaw Oil has been duly authorized,
executed and delivered by Alliance, and is a valid and legally binding agreement
of Alliance, enforceable against Alliance in accordance with its terms; provided
that, with respect to each such agreement, the enforceability thereof may be
limited by the applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and by general principals of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity) (collectively,
the “Enforceability Exceptions”) and public policy, applicable law relating to
fiduciary duties and indemnification and contribution and an implied covenant of
good faith and fair dealing.

 

(k)       Each of the purchase agreement, the Registration Rights Agreement and
the Indenture has been duly authorized, executed and delivered by each of
Alliance, Bursaw Oil, Drake, Maryland Oil and Warren.

 

(l)        Each of the Guarantees has been duly authorized by each of Alliance,
Bursaw Oil, Drake, Maryland Oil and Warren.

 

(m)      The Exchange Securities (including the related Guarantees) have been
duly authorized by each of Alliance, Bursaw Oil, Drake, Maryland Oil and Warren.

 



 E-2 

 



 

(n)       The General Partner LLC Agreement has been duly authorized, executed
and delivered by the parties listed on Schedule 2 to the purchase agreement and
is a valid and legally binding agreement of the parties listed on Schedule 2 to
the purchase agreement, enforceable against such parties in accordance with its
terms; provided that, with respect to such agreement, the enforceability thereof
may be limited by the Enforceability Exceptions and by public policy, applicable
law relating to fiduciary duties, indemnification and contribution and an
implied covenant of good faith and fair dealing.

 

(o)       None of the issuance and sale of the Securities and the Guarantees,
the execution, delivery and performance by the Partnership Parties of each
Transaction Document to which each is a party or the consummation by the
Partnership Parties of the transactions contemplated by the Transaction
Documents (i) conflicts or will conflict with or constitutes or will constitute
a violation of the Organizational Documents of Alliance, Bursaw Oil, Drake,
Maryland Oil and Warren (ii) constitutes or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under, or result in the creation or
imposition of any Lien upon any property or asset of any of the Partnership
Parties pursuant to, any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument known to such counsel (other than the
Credit Agreement and the Existing Indentures) to which any of the Partnership
Parties is a party or by which any of them or any of their respective properties
or assets may be bound or subject, (iii) violates or will violate any order,
judgment, decree or injunction known to such counsel of any court or
governmental agency or body to which any of the Partnership Parties or any of
their properties are subject, or (iv) violates or will violate the laws of the
Commonwealth of Massachusetts (other than any state securities laws or
broker/dealer laws, as to which such counsel expresses no opinion), which
breaches, violations, Liens or defaults in the case of clauses (ii), (iii) and
(iv) above, would reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect; provided, however that no opinion is expressed
pursuant to this paragraph with respect to securities and other anti-fraud
statutes, rules or regulations.

 

(p)       No permit, consent, approval, authorization, order, registration,
filing or qualification (“consent”) of or with any Massachusetts court or
governmental agency or body under the laws of the Commonwealth of Massachusetts
is required for the issuance and sale of the Securities and the Guarantees, the
execution, delivery and performance of each of the Transaction Documents by the
Partnership Parties to which each is a party or the consummation by the
Partnership Parties of the transactions contemplated by the Transaction
Documents, except for such consents as may be required under state securities or
“Blue Sky” laws and applicable rules and regulations under such laws, as to
which such counsel expresses no opinion.

 



 E-3 

 

 

In rendering such opinion, such counsel may (A) rely, without independent
investigation or verification, with respect to matters of fact upon certificates
of officers and employees of the Partnership Parties and upon information
obtained from public officials, (B) assume that all documents submitted to him
as originals are authentic, that all copies submitted to him or to members of
his staff or others under his supervision conform to the originals thereof, and
that the signatures on all documents examined by him or by members of his staff
or others under his supervision are genuine, (C) state that his opinion is
limited to federal laws (with respect to the opinion expressed in opinion
paragraph (o)(iii)), the laws of the Commonwealth of Massachusetts, the Delaware
LP Act, the Delaware LLC Act and the DGCL, in each case as in effect at the time
of delivering the opinion, (D) with respect to the opinion expressed in clause
(i) of paragraphs (d) and (i) above, respectively, such counsel relied solely on
reports, dated as of recent dates, purporting to describe all financing
statements on file as of the dates specified therein in the office of the
Secretary of the State of Delaware or the Commonwealth of Massachusetts, as
applicable, naming one or more of the parties listed on Schedule 2 to the
purchase agreement, Global Operating or Alliance, as debtors, (E) state that he
expresses no opinion with respect to state or local taxes or tax statutes to
which any of the limited partners of the Partnership or any of the Partnership
Parties may be subject, and (F) with respect to the opinions expressed in
paragraphs (a), (b), (c), (e), (f) and (h) above as to the valid existence, good
standing, due qualification or registration as a foreign corporation, limited
partnership or limited liability company, as the case may be, of the Partnership
Parties, state that such opinions are based solely upon certificates or oral
assurances of existence, good standing, foreign qualification or registration
provided by the Secretary of State of the states listed on a schedule to such
opinion.

 

In addition, such counsel shall state that he has participated in conferences
with officers and other representatives of the Partnership Parties,
representatives of the independent registered public accounting firm of the
Partnership, and representatives of the Initial Purchasers, at which the
contents of the Time of Sale Information and the Offering Memorandum and related
matters were discussed, and although such counsel did not independently verify,
is not passing upon and does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Time of Sale
Information and Offering Memorandum, on the basis of the foregoing, nothing has
come to the attention of such counsel that causes him to believe that:

 

(i)         the Time of Sale Information, as of the Time of Sale, contained an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or

 

(ii)        the Offering Memorandum, as of its date or as of the Closing Date,
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

 

it being understood that such counsel need not express any statement or belief
with respect to (i) the financial statements included or incorporated by
reference therein, including the notes and schedules thereto and the independent
public accounting firm’s report thereon, or (ii) the other financial data and
statistical data derived from financial data included or incorporated by
reference therein.

 



 E-4 

 



 

ANNEX F

 

FORM OF OPINION OF SCHWABE, WILLIAMSON & WYATT

 

1.       Cascade Kelly is a limited liability company duly formed and validly
existing under the laws of the State of Oregon with full limited liability
company power and authority to own or lease its properties and conduct its
business as described in the Time of Sale Information and the Offering
Memorandum.

 

2.       All limited liability company actions required to be taken by Cascade
Kelly to authorize Cascade Kelly to enter into and execute the Transaction
Documents have been taken.

 

3.       Cascade Kelly has all requisite limited liability company authority to
undertake and perform the obligations of Cascade Kelly under the Transaction
Documents.

 

4.       Cascade Kelly has duly authorized, executed and delivered the
Transaction Documents.

 

5.       The execution, delivery and performance by Cascade Kelly of the
Transaction Documents, and the consummation of the transactions described under
the Transaction Documents, do not (i) violate any of Cascade Kelly’s charter
documents, (ii) violate any existing obligation of Cascade Kelly under the court
orders listed on Schedule 1 to this opinion letter or (iii) violate any Oregon
statute or regulation which, in our experience, are normally applicable to the
transactions contemplated by the Transaction Documents.

 

6.       No consent or approval by, or any notification of or filing with, any
Oregon state court, public body or authority is required pursuant to Oregon law
to be obtained or effected by Cascade Kelly in connection with the execution,
delivery and performance by Cascade Kelly of any Transaction Document, and the
consummation of the transactions described under such Transaction Documents.

 



 F-1 

 



 

ANNEX G

 

FORM OF OPINION OF BENNETT JONES LLP

 

1.       Global Partners Energy Canada ULC (“GPEC”) is a valid and subsisting
unlimited liability corporation under the laws of Alberta, Canada with corporate
power and capacity to own or lease its properties and conduct its business as
described in the Time of Sale Information and the Offering Memorandum.

 

2.       GPEC has taken all necessary corporate action to authorize GPEC to
execute and deliver the Transaction Documents to which it is a party and to
perform its obligations thereunder.

 

3.       GPEC has the corporate power and capacity to perform its obligations
under the Transaction Documents to which it is a party.

 

4.       GPEC has, to the extent that execution and delivery are matters
governed by Alberta law, duly executed and delivered the Transaction Documents
to which it is a party.

 

5.       The execution and delivery by GPEC of the Transaction Documents to
which it is a party, and the performance by GPEC of its obligations thereunder
do not (i) violate any of GPEC’s charter documents, or (ii) violate any Alberta
statute or regulation which, in our experience, are normally applicable to the
transactions contemplated by the Transaction Documents.

 

6.       No consent or approval by, or any notification of or filing with, any
Alberta provincial court, public body or governmental or regulatory authority is
required pursuant to Alberta law to be obtained or effected by GPEC in
connection with the execution and delivery by GPEC of any Transaction Document
to which it is a party, and the performance by GPEC of its obligations
thereunder.

 



G-1

 

 

EXHIBIT A

 

Form of Registration Rights Agreement
$350,000,000
GLOBAL PARTNERS LP
GLP FINANCE CORP.
6.875% Senior Notes due 2029

 

Registration Rights Agreement

 

This REGISTRATION RIGHTS AGREEMENT dated October 7, 2020 (the “Agreement”) is
entered into by and among Global Partners LP, a Delaware limited partnership
(the “Partnership”), GLP Finance Corp., a Delaware corporation (“GLP Finance,”
and together with the Partnership, the “Issuers”), the guarantors listed on the
signature pages hereto (the “Guarantors”), and BofA Securities, Inc.
(“Merrill”), for itself and the other several Initial Purchasers listed on
Schedule 1 hereto (the “Initial Purchasers”).

 

The Issuers, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated September 23, 2020 (the “Purchase Agreement”), which
provides for the sale by the Issuers to the Initial Purchasers of $350,000,000
aggregate principal amount of the Issuers’ 6.875% Senior Notes due 2029 (the
“Securities”) which will be guaranteed on an unsecured senior basis by each of
the Guarantors.  As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Issuers and the Guarantors have agreed to provide to the
Initial Purchasers and their direct and indirect transferees the registration
rights set forth in this Agreement.  The execution and delivery of this
Agreement is a condition to the closing under the Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.       Definitions.  As used in this Agreement, the following terms shall have
the following meanings:

 

“Additional Guarantor” shall mean any subsidiary of the Partnership that
executes a Subsidiary Guarantee under the Indenture after the date of this
Agreement.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

“Exchange Offer” shall mean the exchange offer by the Issuers and the Guarantors
of Exchange Securities for Registrable Securities pursuant to
Section 2(a) hereof.

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

 



Exhibit A-1

 

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

“Exchange Securities” shall mean senior notes issued by the Issuers and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Partnership
or used or referred to by the Partnership in connection with the sale of the
Securities or the Exchange Securities.

 

“Guarantors” shall have the meaning set forth in the preamble and shall also
include any Guarantor’s successors that guarantee the Securities and any
Additional Guarantors.

 

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.

 

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indenture” shall mean the Indenture dated as of October 7, 2020 among the
Issuers, the Guarantors and Regions Bank, as trustee, and as the same may be
further amended from time to time in accordance with the terms thereof.

 

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

 

“Issuers” shall have the meaning set forth in the preamble.

 

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Issuers or any of their affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Issuers shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.

 



Exhibit A-2

 

 

“Merrill” shall have the meaning set forth in the preamble.

 

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Partnership
upon receipt of a Shelf Request from such Holder.

 

“Participating Broker-Dealers” shall have the meaning set forth in
Section 4(a) hereof.

 

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Partnership in
accordance with Section 2(b) hereof.

 

“Partnership” shall have the meaning set forth in the preamble and shall also
include the Partnership’s successors.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in, or, pursuant to the
rules and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement or (ii) when such Securities cease to be outstanding.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuers and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of counsel for any Underwriters or Holders in connection with blue
sky qualification of any Exchange Securities or Registrable Securities),
(iii) all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements and any other documents relating to the performance of and
compliance with this Agreement, (iv) all rating agency fees, (v) all fees and
disbursements relating to the qualification of the Indenture under applicable
securities laws, (vi) the fees and disbursements of the Trustee and its counsel,
(vii) the fees and disbursements of counsel for the Issuers and the Guarantors
and, in the case of a Shelf Registration Statement, the fees and disbursements
of one counsel for the Participating Holders (which counsel shall be selected by
the Participating Holders holding a majority of the aggregate principal amount
of Registrable Securities held by such Participating Holders and which counsel
may also be counsel for the Initial Purchasers) and (viii) the fees and
disbursements of the independent public accountants of the Issuers and the
Guarantors, including the expenses of any special audits or “comfort” letters,
as applicable, required by or incident to the performance of and compliance with
this Agreement, but excluding fees and expenses of counsel to the Underwriters
(other than fees and expenses set forth in clause (ii) above) or the Holders and
underwriting discounts and commissions, brokerage commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.

 



Exhibit A-3

 

 

“Registration Statement” shall mean any registration statement filed under the
Securities Act of the Issuers and the Guarantors that covers any of the Exchange
Securities or Registrable Securities pursuant to the provisions of this
Agreement and all amendments and supplements to any such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(b) hereof.

 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuers and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority in aggregate
principal amount of the Registrable Securities held by the Participating
Holders) on an appropriate form under Rule 415 under the Securities Act, or any
similar rule that may be adopted by the SEC, and all amendments and supplements
to such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

 

“Subsidiary Guarantees” shall mean the guarantees of the Securities and Exchange
Securities by the Guarantors under the Indenture.

 

“Staff” shall mean the staff of the SEC.

 



Exhibit A-4

 

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 

2.       Registration Under the Securities Act.  (a)  To the extent not
prohibited by any applicable law or applicable interpretations of the Staff, the
Issuers and the Guarantors shall use commercially reasonable efforts to
(i) cause to be filed an Exchange Offer Registration Statement covering an offer
to the Holders to exchange all the Registrable Securities for Exchange
Securities and (ii) have such Registration Statement remain effective until 180
days after the last Exchange Date for use by one or more Participating
Broker-Dealers.  The Issuers and the Guarantors shall commence the Exchange
Offer promptly after the Exchange Offer Registration Statement is declared
effective by the SEC and use commercially reasonable efforts to complete the
Exchange Offer not later than 60 days after such effective date.

 

The Issuers and the Guarantors shall commence the Exchange Offer by mailing or
making available the related Prospectus, appropriate letters of transmittal and
other accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:

 

(i)that the Exchange Offer is being made pursuant to this Agreement and that all
Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

 

(ii)the dates of acceptance for exchange (which shall be a period of at least 20
Business Days from the date such notice is mailed or made available) (the
“Exchange Dates”);

 

(iii)that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

 

(iv)that any Holder electing to have a Registrable Security exchanged pursuant
to the Exchange Offer will be required to (A) surrender such Registrable
Security, together with the appropriate letters of transmittal, to the
institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the close
of business on the last Exchange Date; and

 

(v)that any Holder will be entitled to withdraw its election, not later than the
close of business on the last Exchange Date, by (A) sending to the institution
and at the address specified in the notice, a telegram, facsimile transmission
or letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange and a statement that such Holder
is withdrawing its election to have such Securities exchanged or (B) effecting
such withdrawal in compliance with the applicable procedures of the depositary
for the Registrable Securities.

 



Exhibit A-5

 

 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Issuers and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of any Issuer or any Guarantor and
(iv) if such Holder is a broker-dealer that will receive Exchange Securities for
its own account in exchange for Registrable Securities that were acquired as a
result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

 

As soon as practicable after the last Exchange Date, the Issuers and the
Guarantors shall:

 

(i)accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

(ii)deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Issuers and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities tendered by such Holder.

 

The Issuers and the Guarantors shall use commercially reasonable efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer.  The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

 

(b)       In the event that (i) the Issuers and the Guarantors determine that
the Exchange Offer Registration provided for in Section 2(a) above is not
available or the Exchange Offer may not be completed as soon as practicable
after the last Exchange Date because it would violate any applicable law or
applicable interpretations of the Staff, (ii) the Exchange Offer is not for any
other reason completed by December 1, 2021 or (iii) any Initial Purchaser shall
so request in connection with any offer or sale of Registrable Securities (a
“Shelf Request”), the Issuers and the Guarantors shall use commercially
reasonable efforts to cause to be filed as soon as practicable after such
determination, date or Shelf Request, as the case may be, a Shelf Registration
Statement providing for the sale of all the Registrable Securities by the
Holders thereof and to have such Shelf Registration Statement become effective;
provided that no Holder will be entitled to have any Registrable Securities
included in any Shelf Registration Statement, or entitled to use the Prospectus
forming a part of such Shelf Registration Statement, until such Holder shall
have delivered a completed and signed Notice and Questionnaire and provided such
other information regarding such Holder to the Issuers as is contemplated by
Section 3(b) hereof.

 



Exhibit A-6

 

 

In the event that the Issuers and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Issuers and the Guarantors shall use commercially reasonable efforts to file and
have declared effective by the SEC (or file and become effective automatically,
as the case may be) both an Exchange Offer Registration Statement pursuant to
Section 2(a) above with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

 

The Issuers and the Guarantors agree to use commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective until the earlier
of one year following the effective date of the Shelf Registration Statement and
such time as all the Registrable Securities covered by the Shelf Registration
Statement have been sold pursuant to the Shelf Registration Statement (the
“Shelf Effectiveness Period”).  The Issuers and the Guarantors further agree to
supplement or amend the Shelf Registration Statement, the related Prospectus and
any Free Writing Prospectus if required by the rules, regulations or
instructions applicable to the registration form used by the Issuers for such
Shelf Registration Statement or by the Securities Act or by any other rules and
regulations thereunder or if reasonably requested by a Participating Holder with
respect to information relating to such Holder, and, to the extent necessary, to
use commercially reasonable efforts to cause any such amendment to become
effective and such Shelf Registration Statement, Prospectus or Free Writing
Prospectus, as the case may be, to become usable as soon as thereafter
practicable.  The Issuers and the Guarantors agree to furnish to the
Participating Holders copies of any such supplement or amendment promptly after
its being used or filed with the SEC.

 

(c)       The Issuers and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or
Section 2(b) hereof.  Each Holder shall pay all underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of such Holder’s Registrable Securities pursuant to the
Shelf Registration Statement.

 

(d)       An Exchange Offer Registration Statement pursuant to
Section 2(a) hereof will not be deemed to have become effective unless it has
been declared effective by the SEC.  A Shelf Registration Statement pursuant to
Section 2(b) hereof will not be deemed to have become effective unless it has
been declared effective by the SEC or is automatically effective upon filing
with the SEC as provided by Rule 462 under the Securities Act.

 

In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required hereby, is not declared effective (or does
not automatically become effective) on or prior to December 1, 2021, the Issuers
will pay liquidated damages to Holders of Registrable Securities with the effect
that the interest rate on the Registrable Securities will be increased by 1.00%
per annum until the Exchange Offer is completed or the Shelf Registration
Statement, if required hereby, is declared effective by the SEC (or becomes
automatically effective).  All liquidated damages will be paid by the Issuers on
the next scheduled interest payment date in the same manner as interest is paid
on the Securities under the Indenture.

 



Exhibit A-7

 

 

If the Shelf Registration Statement, if required hereby, has been declared
effective or automatically becomes effective, as the case may be, and thereafter
either ceases to be effective or the Prospectus contained therein ceases to be
usable at any time during the Shelf Effectiveness Period, and such failure to
remain effective or usable exists for more than 30 days (whether or not
consecutive) in any 12-month period, unless such failure to remain effective or
usable relates or is directly attributable to an acquisition or disposition
being undertaken by the Issuers then the Issuers will pay liquidated damages to
the Holders of Registrable Securities with the effect that the interest rate on
the Registrable Securities will be increased by 1.00% per annum commencing on
the 31st day in such 12-month period and ending on such date that the Shelf
Registration Statement has again been declared (or automatically becomes)
effective or the Prospectus again becomes usable.

 

(e)       Without limiting the remedies available to the Initial Purchasers and
the Holders, the Issuers and the Guarantors acknowledge that any failure by the
Issuers or the Guarantors to comply with their obligations under
Section 2(a) and Section 2(b) hereof may result in material irreparable injury
to the Initial Purchasers or the Holders for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may obtain such relief as may be required to specifically enforce the
Issuers’ and the Guarantors’ obligations under Section 2(a) and
Section 2(b) hereof.  The provisions for liquidated damages set forth in
Section 2(d) above shall be the only monetary remedy available to the Holders
under this Agreement.

 

3.       Registration Procedures.  (a) In connection with their obligations
pursuant to Section 2(a) and Section 2(b) hereof, the Issuers and the Guarantors
shall as expeditiously as possible:

 

(i)prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (x) shall be selected by the Issuers
and the Guarantors, (y) shall, in the case of a Shelf Registration, be available
for the sale of the Registrable Securities by the Participating Holders thereof
and (z) shall comply as to form in all material respects with the requirements
of the applicable form and include all financial statements required by the SEC
to be filed therewith; and use commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;

 

(ii)prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(a)(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

 



Exhibit A-8

 

 

(iii)to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Issuers or the
Guarantors with the SEC in accordance with the Securities Act and to retain any
Free Writing Prospectus not required to be filed;

 

(iv)in the case of a Shelf Registration, furnish to each Participating Holder,
to counsel for the Initial Purchasers, to counsel for such Participating Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, including each
preliminary prospectus or Free Writing Prospectus, and any amendment or
supplement thereto, as such Participating Holder, counsel or Underwriter may
reasonably request in order to facilitate the sale or other disposition of the
Registrable Securities thereunder; and, subject to Section 3(c) below, the
Issuers and the Guarantors consent to the use of such Prospectus, preliminary
prospectus or such Free Writing Prospectus and any amendment or supplement
thereto in accordance with applicable law by each of the Participating Holders
and any such Underwriters in connection with the offering and sale of the
Registrable Securities covered by and in the manner described in such
Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

 

(v)use commercially reasonable efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Participating Holder shall reasonably request in writing by
the time the applicable Registration Statement becomes effective; cooperate with
such Participating Holders in connection with any filings required to be made
with FINRA, and do any and all other acts and things that may be reasonably
necessary or advisable to enable each Participating Holder to complete the
disposition in each such jurisdiction of the Registrable Securities owned by
such Participating Holder; provided that neither the Issuers nor any Guarantor
shall be required to (1) qualify as a foreign corporation or other entity or as
a dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (2) file any general consent to service of process in
any such jurisdiction or (3) subject itself to taxation in any such jurisdiction
if it is not so subject;

 



Exhibit A-9

 

 

(vi)notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Participating Holder and counsel for such
Participating Holders promptly and, if requested by any such Participating
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, (2) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective, (3) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Issuers of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of any Issuer or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if any Issuer or any Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein, in the light of the circumstances in which
they were made in the case of the Prospectus or any Free Writing Prospectus, not
misleading and (6) of any determination by any Issuer or any Guarantor that a
post-effective amendment to a Registration Statement or any amendment or
supplement to the Prospectus or any Free Writing Prospectus would be
appropriate;

 

(vii)use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or, in the case of a
Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2) under the Securities Act, including by filing an amendment to
such Registration Statement on the proper form, at the earliest practicable
moment and provide immediate notice to each Holder or Participating Holder of
the withdrawal of any such order or such resolution;

 

(viii)in the case of a Shelf Registration, furnish or make available to each
Participating Holder, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested);

 

(ix)in the case of a Shelf Registration, cooperate with the Participating
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Participating Holders may reasonably request at least one
Business Day prior to the closing of any sale of Registrable Securities;

 



Exhibit A-10

 

 

(x)upon the occurrence of any event contemplated by Section 3(a)(vi)(5) hereof,
use commercially reasonable efforts to prepare and file with the SEC a
supplement or post-effective amendment to the Exchange Offer Registration
Statement or Shelf Registration Statement or the related Prospectus or any Free
Writing Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered (or, to the extent
permitted by law, made available) to purchasers of the Registrable Securities,
such Prospectus or Free Writing Prospectus, as the case may be, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Issuers and the Guarantors
shall notify the Participating Holders (in the case of a Shelf Registration
Statement) and the Initial Purchasers and any Participating Broker-Dealers known
to the Issuers (in the case of the Exchange Offer Registration Statement) to
suspend use of the Prospectus or any Free Writing Prospectus as promptly as
practicable after the occurrence of such an event, and such Participating
Holders, such Participating Broker-Dealers and the Initial Purchasers, as
applicable, hereby agree to suspend use of the Prospectus or any Free Writing
Prospectus, as the case may be, until the Issuers and the Guarantors have
amended or supplemented the Prospectus or the Free Writing Prospectus, as the
case may be, to correct such misstatement or omission; provided that the
obligations under this Section 3(a)(x) with respect to the Exchange Offer
Registration Statement shall terminate at the end of the period set forth in
Section 2(a)(ii) of this Agreement;

  

(xi)a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus, provide copies of such document to the Initial Purchasers and their
counsel (and, in the case of a Shelf Registration Statement, to the
Participating Holders and their counsel) and make such of the representatives of
the Issuers and the Guarantors as shall be reasonably requested by the Initial
Purchasers or their counsel (and, in the case of a Shelf Registration Statement,
the Participating Holders or their counsel) available for discussion of such
document; and the Issuers and the Guarantors shall not, at any time after
initial filing of a Registration Statement, use or file any Prospectus, any Free
Writing Prospectus, any amendment of or supplement to a Registration Statement,
a Prospectus or a Free Writing Prospectus, of which the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the
Participating Holders and their counsel) shall not have previously been advised
and furnished a copy or to which the Initial Purchasers or their counsel (and,
in the case of a Shelf Registration Statement, the Participating Holders or
their counsel) shall reasonably object;

 

(xii)obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

 

(xiii)cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

 



Exhibit A-11

 

 

(xiv)in the case of a Shelf Registration, make available for inspection by a
representative of the Participating Holders (an “Inspector”), any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
any attorneys and accountants designated by a majority in aggregate principal
amount of the Registrable Securities held by the Participating Holders and any
attorneys and accountants designated by such Underwriter, at reasonable times
and in a reasonable manner, all pertinent financial and other records, documents
and properties of the Partnership and its subsidiaries, and cause the respective
officers, directors and employees of the Issuers and the Guarantors to supply
all information reasonably requested by any such Inspector, Underwriter,
attorney or accountant in connection with a Shelf Registration Statement;
provided that if any such information is identified by any Issuer or any
Guarantor as being confidential or proprietary, each Person receiving such
information shall take such actions as are reasonably necessary to protect the
confidentiality of such information to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interests
of any Inspector, Participating Holder or Underwriter;

 

(xv)if reasonably requested by any Participating Holder, promptly include in a
prospectus supplement or post-effective amendment such information with respect
to such Participating Holder as such Participating Holder reasonably requests to
be included therein and make all required filings of such prospectus supplement
or such post-effective amendment as soon as the Issuers have received
notification of the matters to be so included in such filing;

 



Exhibit A-12

 

 

(xvi)in the case of a Shelf Registration, enter into such customary agreements
and take all such other commercially reasonable actions in connection therewith
(including those requested by the Participating Holders of a majority in
principal amount of the Registrable Securities covered by the Shelf Registration
Statement) in order to expedite or facilitate the disposition of such
Registrable Securities including, but not limited to, an Underwritten Offering
and in such connection, (1) to the extent possible, make such representations
and warranties to the Participating Holders and any Underwriters of such
Registrable Securities with respect to the business of the Partnership and its
subsidiaries and the Registration Statement, Prospectus, any Free Writing
Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings and confirm the same
if and when requested, (2) obtain opinions of counsel to the Issuers and the
Guarantors (which counsel and opinions, in form, scope and substance, shall be
reasonably satisfactory to the Participating Holders and such Underwriters and
their respective counsel) addressed to each Participating Holder and Underwriter
of Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (3) obtain “comfort” letters from the
independent certified public accountants of the Issuers and the Guarantors (and,
if necessary, any other certified public accountant of any subsidiary of the
Partnership, or of any business acquired by any Issuer or any Guarantor for
which financial statements and financial data are or are required to be included
in the Registration Statement) addressed to each Participating Holder (to the
extent permitted by applicable professional standards) and Underwriter of
Registrable Securities, such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
underwritten offerings, including but not limited to financial information
contained in any preliminary prospectus, Prospectus or Free Writing Prospectus,
and (4) deliver such documents and certificates as may be reasonably requested
by the Participating Holders of a majority in principal amount of the
Registrable Securities being sold or the Underwriters, and which are customarily
delivered in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Issuers and the Guarantors made pursuant
to clause (1) above and to evidence compliance with any customary conditions
contained in an underwriting agreement; and

 

(xvii)so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation or acquisition by the Partnership of such
Additional Guarantor, to execute a counterpart to this Agreement in the form
attached hereto as Annex A and to deliver such counterpart, together with an
opinion of counsel as to the enforceability thereof against such entity, to the
Initial Purchasers no later than five Business Days following the execution
thereof.

 

(b)       In the case of a Shelf Registration Statement, the Issuers may require
each Holder of Registrable Securities to furnish to the Issuers a Notice and
Questionnaire and such other information regarding such Holder and the proposed
disposition by such Holder of such Registrable Securities as the Issuers and the
Guarantors may from time to time reasonably request in writing.

 

(c)       Each Participating Holder agrees that, upon receipt of any notice from
the Issuers and the Guarantors of the happening of any event of the kind
described in Section 3(a)(vi)(3) or Section 3(a)(vi)(5) hereof, such
Participating Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Shelf Registration Statement until such Participating
Holder’s receipt of the copies of the supplemented or amended Prospectus and any
Free Writing Prospectus contemplated by Section 3(a)(x) hereof and, if so
directed by the Issuers and the Guarantors, such Participating Holder will
deliver to the Issuers and the Guarantors all copies in its possession, other
than permanent file copies then in such Participating Holder’s possession, of
the Prospectus and any Free Writing Prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.

 

(d)       If the Issuers and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Issuers and the Guarantors shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
The Issuers and the Guarantors may give any such notice only twice during any
365-day period and any such suspensions shall not exceed 30 days for each
suspension and there shall not be more than two suspensions in effect during any
365-day period.

 



Exhibit A-13

 

 

(e)       The Participating Holders who desire to do so may sell such
Registrable Securities in an Underwritten Offering.  In any such Underwritten
Offering, the investment bank or investment banks and manager or managers (each
an “Underwriter”) that will administer the offering will be selected by the
Holders of a majority in principal amount of the Registrable Securities included
in such offering; provided, however, that such Underwriter must be reasonably
satisfactory to the Partnership.

 

4.       Participation of Broker-Dealers in Exchange Offer.  (a)  The Staff has
taken the position that any broker-dealer that receives Exchange Securities for
its own account in the Exchange Offer in exchange for Securities that were
acquired by such broker-dealer as a result of market-making or other trading
activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

 

The Issuers and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

(b)       In light of the above, and notwithstanding the other provisions of
this Agreement, the Issuers and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(d) of this Agreement), in order to expedite or facilitate
the disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above.  The
Issuers and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available) during such period in connection with the resales contemplated
by this Section 4.

 

(c)       The Initial Purchasers shall have no liability to the Issuers, any
Guarantor or any Holder with respect to any request that they may make pursuant
to Section 4(b) above.

 



Exhibit A-14

 

 

5.       Indemnification and Contribution.  (a) The Issuers and the Guarantors,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser and each Holder, their respective affiliates, directors and officers
and each Person, if any, who controls any Initial Purchaser or any Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, (1) any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (2) any untrue statement
or alleged untrue statement of a material fact contained in any Prospectus, any
Free Writing Prospectus or any “issuer information” (“Issuer Information”) filed
or required to be filed pursuant to Rule 433(d) under the Securities Act, or any
omission or alleged omission to state therein a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, in each case except insofar as such losses,
claims, damages or liabilities arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to any Initial Purchaser or
information relating to any Holder furnished to the Issuers in writing through
Merrill or any selling Holder expressly for use therein.  In connection with any
Underwritten Offering permitted by Section 3, the Issuers and the Guarantors,
jointly and severally, will also indemnify the Underwriters, if any, selling
brokers, dealers and similar securities industry professionals participating in
the distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus or any Issuer Information.

 

(b)       Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Issuers, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Issuers and the Guarantors, each officer
of the Issuers and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Issuers, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Issuers in writing by such Holder expressly for use in any Registration
Statement, any Prospectus and any Free Writing Prospectus.

 



Exhibit A-15

 

 

(c)       If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 5 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred.  In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm (x) for any Initial Purchaser, its affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by Merrill, (y) for any Holder, its directors and officers and any
control Persons of such Holder shall be designated in writing by the Majority
Holders and (z) in all other cases shall be designated in writing by the
Issuers.  The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement.  No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (A) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

 

(d)       If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Issuers and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Issuers
and the Guarantors on the one hand and the Holders on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative fault of the Issuers and the Guarantors on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Issuers and the Guarantors or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 



Exhibit A-16

 

 

(e)       The Issuers, the Guarantors and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 5 were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim. 
Notwithstanding the provisions of this Section 5, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.  The
Holders’ obligations to contribute pursuant to this Section 5 are several and
not joint.

 

(f)       The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.

 

(g)       The indemnity and contribution provisions contained in this Section 5
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Initial Purchasers or any Holder or any Person controlling any Initial
Purchaser or any Holder, or by or on behalf of the Issuers or the Guarantors or
the officers or directors of or any Person controlling the Issuers or the
Guarantors, (iii) acceptance of any of the Exchange Securities and (iv) any sale
of Registrable Securities pursuant to a Shelf Registration Statement.

 

6.       General.

 

(a)       No Inconsistent Agreements.  The Issuers and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by any Issuer
or any Guarantor under any other agreement and (ii) neither the Issuers nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

 



Exhibit A-17

 

 

(b)       Amendments and Waivers.  The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given unless the Issuers and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof or any
provision that could affect adversely the rights of any Holder of Registrable
Securities to receive liquidated damages in the amount and on the payment dates
as provided in Section 2(d) shall be effective as against any Holder of
Registrable Securities unless consented to in writing by such Holder.  Any
amendments, modifications, supplements, waivers or consents pursuant to this
Section 6(b) shall be by a writing executed by each of the parties hereto.

 

(c)       Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telecopier, or any courier guaranteeing overnight delivery
(i) if to a Holder, at the most current address given by such Holder to the
Partnership by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement; (ii) if to the
Issuers and the Guarantors, initially at the Partnership’s address set forth in
the Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c); and (iii) to such
other persons at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c).  All such notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five Business Days after being deposited in the
mail, postage prepaid, if mailed; when receipt is acknowledged, if telecopied;
and on the next Business Day if timely delivered to an air courier guaranteeing
overnight delivery.  Copies of all such notices, demands or other communications
shall be concurrently delivered by the Person giving the same to the Trustee, at
the address specified in the Indenture.

 

(d)       Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture.  If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof.  The Initial
Purchasers (in their capacity as Initial Purchasers) shall have no liability or
obligation to the Issuers or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.

 

(e)       Third Party Beneficiaries.  Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Issuers and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.

 



Exhibit A-18

 

 

(f)       Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(g)       Headings.  The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.

 

(h)       Governing Law.  This Agreement, and any claim, controversy or dispute
arising under or related to this Agreement, shall be governed by and construed
in accordance with the laws of the State of New York.

 

(i)       Entire Agreement; Severability.  This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto.  If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.  The Issuers, the Guarantors and
the Initial Purchasers shall endeavor in good faith negotiations to replace the
invalid, void or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, void or
unenforceable provisions.

 

[Signature Page to Follow.]

 



Exhibit A-19

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Very truly yours,       GLOBAL PARTNERS LP       By: Global GP LLC, its
General Partner         By:         Name:       Title:       GLOBAL GP LLC      
  By:         Name:       Title:       GLP FINANCE CORP.         By:        
Name:       Title:       GLOBAL OPERATING LLC       By: Global Partners LP, its
Sole Member       By: Global GP LLC, its General Partner         By:        
Name:       Title:

 



Exhibit A-20

 

 

  GLOBAL COMPANIES LLC   GLOBAL ENERGY MARKETING LLC   CHELSEA SANDWICH LLC  
ALLIANCE ENERGY LLC   CASCADE KELLY HOLDINGS LLC       By: Global Operating LLC,
    its Sole Member       By: Global Partners LP,     its Sole Member       By:
Global GP LLC,     its General Partner

 

    By:         Name:       Title:

 

  BURSAW OIL LLC         By: Alliance Energy LLC,       its Sole Member        
By: Global Operating LLC,       its Sole Member         By: Global Partners LP,
      its Sole Member         By: Global GP LLC,       its General Partner      
    By:           Name:         Title:

 

  GLOBAL MONTELLO GROUP CORP.   GLEN HES CORP.   WARREN EQUITIES INC.   WAREX
TERMINALS CORPORATION   DRAKE PETROLEUM COMPANY, INC.   PURITAN OIL COMPANY,
INC.   MARYLAND OIL COMPANY, INC.   GLOBAL PARTNERS ENERGY CANADA ULC

 



    By:         Name:       Title:

 



Exhibit A-21

 



 

Accepted as of the date hereof:       BOFA SECURITIES, INC.   For itself and on
behalf of the   several Initial Purchasers listed   in Schedule 1 hereto.      
BOFA SECURITIES, INC.       By:       Name:     Title:  

  

Exhibit A-22

 



 

Schedule 1

 

Initial Purchasers

 

BofA Securities, Inc.

J.P. Morgan Securities LLC
Wells Fargo Securities, LLC
BNP Paribas Securities Corp.
Citizens Capital Markets, Inc.
MUFG Securities Americas Inc.
SG Americas Securities, LLC
BMO Capital Markets Corp.
TD Securities (USA) LLC
Credit Agricole Securities (USA) Inc.
Rabo Securities USA, Inc.
Santander Investment Securities Inc.
Capital One Securities, Inc.
Regions Securities LLC

 



Exhibit A-23

 



 

Annex A

 

Counterpart to Registration Rights Agreement

 

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated October 7,
2020 by and among Global Partners LP, a Delaware limited partnership, GLP
Finance Corp., a Delaware corporation, the guarantors party thereto and BofA
Securities, Inc., on behalf of itself and the other Initial Purchasers) to be
bound by the terms and provisions of such Registration Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
__________, ____.

 



  [GUARANTOR]                     By:     Name:   Title:

 



Exhibit A-24

 